--------------------------------------------------------------------------------

Exhibit 10.1
 




 


  LAPOLLA INDUSTRIES, INC.
 
  as Borrower
  ______________________________________________________________________________
  ______________________________________________________________________________
 
  LOAN AND SECURITY AGREEMENT
 
  Dated as of August 31, 2010
  ______________________________________________________________________________
  ______________________________________________________________________________
 
  BANK OF AMERICA, N.A.,
 
  as Lender


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION
1
1.1.
Definitions
1
1.2.
Accounting Terms
17
1.3.
Uniform Commercial Code
17
1.4.
Certain Matters of Construction
17
SECTION 2.
CREDIT FACILITIES
18
2.1.
Revolver Commitment.
18
2.2.
Term Loan Commitment
18
2.3.
Letter of Credit Facility.
18
SECTION 3.
INTEREST, FEES AND CHARGES
20
3.1.
Interest.
20
3.2.
Fees.
21
3.3.
Computation of Interest, Fees, Yield Protection
21
3.4.
Reimbursement Obligations
21
3.5.
Illegality
22
3.6.
Inability to Determine Rates
22
3.7.
Increased Costs; Capital Adequacy.
22
3.8.
Mitigation
23
3.9.
Funding Losses
23
3.10.
Maximum Interest
23
SECTION 4.
LOAN ADMINISTRATION
24
4.1.
Manner of Borrowing and Funding Revolver Loans.
24
4.2.
Number and Amount of LIBOR Loans; Determination of Rate
24
4.3.
One Obligation
25
4.4.
Effect of Termination
25
SECTION 5.
PAYMENTS
25
5.1.
General Payment Provisions
25
5.2.
Repayment of Revolver Loans
25
5.3.
Repayment of Term Loan.
25
5.4.
Payment of Other Obligations
26
5.5.
Marshaling; Payments Set Aside
26
5.6.
Application of Payments
26
5.7.
Loan Account; Account Stated.
27
5.8.
Taxes.
27
5.9.
Nature and Extent of Borrower's Liability.
27
SECTION 6.
CONDITIONS PRECEDENT
28
6.1.
Conditions Precedent to Initial Loans
28
6.2.
Conditions Precedent to All Credit Extensions
30
SECTION 7.
COLLATERAL
30
7.1.
Grant of Security Interest
30
7.2.
Lien on Deposit Accounts; Cash Collateral.
31
7.3.
Reserved.
31
7.4.
Other Collateral.
31
7.5.
No Assumption of Liability
32
7.6.
Further Assurances; Extent of Liens
32
7.7.
Foreign Subsidiary Stock
32
SECTION 8.
COLLATERAL ADMINISTRATION
32
8.1.
Borrowing Base Certificates
32

 
 
(i)

--------------------------------------------------------------------------------

 
 
8.2.
Administration of Accounts.
32
8.3.
Administration of Inventory.
33
8.4.
Administration of Equipment.
34
8.5.
Administration of Deposit Accounts
34
8.6.
General Provisions.
34
8.7.
Power of Attorney
35
SECTION 9.
REPRESENTATIONS AND WARRANTIES
36
9.1.
General Representations and Warranties
36
9.2.
Complete Disclosure
40
SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
40
10.1.
Affirmative Covenants
40
10.2.
Negative Covenants
44
10.3.
Financial Covenants
46
SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
47
11.1.
Events of Default
47
11.2.
Remedies upon Default.
48
11.3.
License
49
11.4.
Setoff
49
11.5.
Remedies Cumulative; No Waiver.
49
SECTION 12.
MISCELLANEOUS
50
12.1.
Consents, Amendments and Waivers.
50
12.2.
Indemnity
50
12.3.
Notices and Communications.
50
12.4.
Performance of Borrower's Obligations
51
12.5.
Credit Inquiries
51
12.6.
Severability
51
12.7.
Cumulative Effect; Conflict of Terms
51
12.8.
Counterparts
51
12.9.
Entire Agreement
51
12.10.
No Control; No Advisory or Fiduciary Responsibility
51
12.11.
Confidentiality
52
12.12.
Reserved.
52
12.13.
GOVERNING LAW
52
12.14.
Consent to Forum.
52
12.15.
Waivers by Borrower
53
12.16.
Patriot Act Notice
53
12.17.
NO ORAL AGREEMENT.
53

 
LIST OF SCHEDULES
 
Schedule 1.1
 
Certain Account Debtors
Schedule 8.5
 
Deposit Accounts
Schedule 8.6.1
 
Business Locations
Schedule 9.1.4
 
Names and Capital Structure
Schedule 9.1.11
 
Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
 
Environmental Matters
Schedule 9.1.15
 
Restrictive Agreements
Schedule 9.1.16
 
Litigation
Schedule 9.1.18
 
Pension Plans
Schedule 10.2.2
 
Existing Liens
Schedule 10.2.17
 
Existing Affiliate Transactions


 
(ii)

--------------------------------------------------------------------------------

 
 
LOAN AND SECURITY AGREEMENT


THIS LOAN AND SECURITY AGREEMENT is dated as of August 31, 2010, between LAPOLLA
INDUSTRIES, INC., a Delaware corporation (“Borrower”), and BANK OF AMERICA,
N.A., a national banking association (“Lender”).


R E C I T A L S:


Borrower has requested that Lender provide a credit facility to Borrower to
finance its business enterprise.  Lender is willing to provide the credit
facility on the terms and conditions set forth in this Agreement.


NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:


SECTION 1.         DEFINITIONS; RULES OF CONSTRUCTION


1.1.         Definitions.  As used herein, the following terms have the meanings
set forth below:


Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.


Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.


Accounts Formula Amount: 85% of the Value of Eligible Accounts.


Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  "Controlling" and
"Controlled" have correlative meanings.


Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.


Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.


Applicable Margin: with respect to any Type of Loan, the margin set forth below:


Base Rate Revolver Loans
 
LIBOR Revolver Loans
 
LIBOR Term Loans
2.00%
 
3.00%
 
3.75%



Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.


Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.

LOAN AND SECURITY AGREEMENT -
 
Page 1

--------------------------------------------------------------------------------

 

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) all accrued Royalties, whether or not then due and payable
by a Borrower; (f) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Lender's Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); and (g) such additional
reserves, in such amounts and with respect to such matters, as Lender in its
discretion may elect to impose from time to time.


Bank Product: any of the following products, services or facilities extended to
Borrower or Subsidiary by Lender or any of its Affiliates: (a) Cash Management
Services; (b) products under Hedging Agreements; (c) commercial credit card and
merchant card services; and (d) leases and other banking products or services as
may be requested by Borrower or Subsidiary, other than Letters of Credit.


Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.


Bank Product Reserve: the aggregate amount of reserves established by Lender
from time to time in its discretion in respect of Bank Product Debt.


Bankruptcy Code: Title 11 of the United States Code.


Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.50%.


Base Rate Loan: any Loan that bears interest based on the Base Rate.


Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.


Board of Governors: the Board of Governors of the Federal Reserve System.


Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.


Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.


Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the Revolver Commitment, minus the LC Reserve; or (b) the sum of the
Accounts Formula Amount, plus the Inventory Formula Amount, minus the
Availability Reserve; provided notwithstanding the foregoing that, for purposes
of clause (b) preceding, the amount included in the Inventory Formula Amount in
respect of Inventory located in Canada plus the amount included in the Accounts
Formula Amount in respect of Accounts payable by an Account Debtor that is
organized or has its principal office or assets in Canada shall not at any time
exceed $4,000,000


Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Lender, by which Borrower certifies calculation of the Borrowing Base.


Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and Texas, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.

LOAN AND SECURITY AGREEMENT -
 
Page 2

--------------------------------------------------------------------------------

 

“Canadian Sales”: all sales of goods or services by Borrower to residents of
Canada or with respect to which the sales price is payable by residents of
Canada.


Capital Expenditures: all liabilities incurred or expenditures made by Borrower
or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.


Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.


Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Lender to Cash Collateralize any Obligations.


Cash Collateral Account: a demand deposit, money market or other account
maintained with Lender and subject to Lender's Liens.


Cash Collateralize: the delivery of cash to Lender, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Lender's good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations.  "Cash
Collateralization" has a correlative meaning.


Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers' acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody's at the time of acquisition, and (unless issued by Lender) not
subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank meeting the qualifications specified in
clause (b); (d) commercial paper rated A-1 (or better) by S&P or P-1 (or better)
by Moody's, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody's or S&P.


Cash Management Services: any services provided from time to time by Lender or
any of its Affiliates to Borrower or Subsidiary in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.


CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).


Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

LOAN AND SECURITY AGREEMENT -
 
Page 3

--------------------------------------------------------------------------------

 

Change of Control: (a) Richard J. Kurtz ceases to own and control, beneficially
and of record, directly or indirectly, greater than 51% of all Voting Equity
Interests in Borrower; (b) a change in the majority of directors of Borrower,
unless approved by the then majority of directors; or (c) all or substantially
all of Borrower's assets are sold or transferred.


Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys' fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.


Closing Date: as defined in Section 6.1.


Code: the Internal Revenue Code of 1986.


Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.


Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitment pursuant to Section 2.1.3; or (c) the date on which the Revolver
Commitment is terminated pursuant to Section 11.2.


Commitments: the Revolver Commitment and Term Loan Commitment.


Compliance Certificate: a certificate, in form and substance satisfactory to
Lender, by which Borrower certifies compliance with Sections 10.2.3 and 10.3 and
lists all outstanding Bank Products.


Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation ("primary obligations") of another obligor
("primary obligor") in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.


CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).


Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

LOAN AND SECURITY AGREEMENT -
 
Page 4

--------------------------------------------------------------------------------

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.


Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.


Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for Borrower, in
favor of Lender, as security for the Obligations.


Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.


Dollars: lawful money of the United States.


Dominion Account: a special account established by Borrower at Lender or a bank
acceptable to Lender, over which Lender has exclusive control for withdrawal
purposes.


EBITDA: determined on a consolidated basis for Borrower and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, and any extraordinary
gains (in each case, to the extent included in determining net income).


Eligible Account: an Account owing to Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Lender, in its discretion, to be an Eligible Account.  Without limiting the
foregoing, no Account shall be an Eligible Account if (a) it is unpaid for more
than (i) 90 days after the original invoice date if the original due date is 30
days or less from the original invoice date or (iii) 120 days after the original
invoice date if the original due date is more than 30 days and less than or
equal to 60 days from the original invoice date and the Account Debtor for such
Account is listed in Schedule 1.1; (b) 25% or more of the Accounts owing by the
Account Debtor are not Eligible Accounts under the foregoing clause; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds 15% of
the aggregate Eligible Accounts (or such higher percentage as Lender may
establish for the Account Debtor from time to time); (d) it does not conform
with a covenant or representation herein; (e) it is owing by a creditor or
supplier, or is otherwise subject to a potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance (but ineligibility shall be limited to the amount thereof); (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not Solvent; or the
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada, unless payment
of such Account is secured by an irrevocable letter of credit, in form and
substance satisfactory to Lender and issued by a financial institution
acceptable to Lender, in each case in Lender’s sole discretion, payable in
Dollars in the full face amount of such Account, and Lender has control (as
defined by Section 9.107 of the UCC) of all Letter of Credit Rights associated
with such letter of credit; (h) it is owing by a Government Authority, unless
the Account Debtor is the United States or any department, agency or
instrumentality thereof and the Account has been assigned to Lender in
compliance with the Assignment of Claims Act; (i) it is not subject to a duly
perfected, first priority Lien in favor of Lender, or is subject to any other
Lien; (j) the goods giving rise to it have not been delivered to and accepted by
the Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended, the Account Debtor has made a
partial payment, or it arises from a sale on a cash-on-delivery basis; (m) it
arises from a sale to an Affiliate, from a sale on a bill-and-hold, guaranteed
sale, sale-or-return, sale-on-approval, consignment, or other repurchase or
return basis, or from a sale to a Person for personal, family or household
purposes; (n) it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued; or (o) it includes a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof.  In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.

LOAN AND SECURITY AGREEMENT -
 
Page 5

--------------------------------------------------------------------------------

 

Eligible Inventory: Inventory owned by Borrower that Lender, in its discretion,
deems to be Eligible Inventory.  Without limiting the foregoing, no Inventory
shall be Eligible Inventory unless it (a) is finished goods or raw materials,
and not work-in-process, packaging or shipping materials, labels, samples,
display items, bags, replacement parts or manufacturing supplies; (b) is not
held on consignment, nor subject to any deposit or downpayment; (c) is in new
and saleable condition and is not damaged, defective, shopworn or otherwise
unfit for sale; (d) is not slow-moving, obsolete or unmerchantable, and does not
constitute returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Lender's duly perfected, first priority Lien, and no other
Lien; (h) is within the continental United States or Canada, is not in transit
except between locations of Borrower, and is not consigned to any Person; (i) is
not subject to any warehouse receipt or negotiable Document; (j) is not subject
to any License or other arrangement that restricts Borrower's or Lender's right
to dispose of such Inventory, unless Lender has received an appropriate Lien
Waiver; (k) is located on premises owned or leased by Borrower at which the
aggregate Value of all Eligible Inventory located on such premises exceeds
$100,000, (l) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established; and (m) is reflected
in the details of a current perpetual inventory report.


Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).


Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.


Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.


Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

LOAN AND SECURITY AGREEMENT -
 
Page 6

--------------------------------------------------------------------------------

 

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.


ERISA: the Employee Retirement Income Security Act of 1974.


ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.


Event of Default: as defined in Section 11.


Excluded Tax: with respect to Lender or any other recipient of a payment to be
made by or on account of any Obligation, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of Lender, in which its applicable
lending office is located; and (b) any branch profits taxes imposed by the
United States, Canada or any similar tax imposed by any other jurisdiction in
which Borrower is located.


Extraordinary Expenses: all costs, expenses or advances that Lender may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Lender, any Obligor, any representative of creditors of
an Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Lender's Liens with
respect to any Collateral), Loan Documents, Letters of Credit or Obligations,
including any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Lender in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; and (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or
Obligations.  Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers' fees and commissions,
auctioneers' fees and commissions, accountants' fees, environmental study fees,
wages and salaries paid to employees of any Obligor or independent contractors
in liquidating any Collateral, and travel expenses.

LOAN AND SECURITY AGREEMENT -
 
Page 7

--------------------------------------------------------------------------------

 

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Lender on the applicable day on
such transactions, as determined by Lender.


Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.


Fiscal Year: the fiscal year of Borrower and Subsidiaries for accounting and tax
purposes, ending on December 31 of each year.


Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrower and Subsidiaries for the most recently completed twelve calendar
months, of (a) EBITDA to (b) the sum of Capital Expenditures (except those
financed with Borrowed Money other than Revolver Loans), cash taxes paid,
interest expense (other than payment-in-kind), principal payments made on
Borrowed Money, and Distributions made.


FLSA: the Fair Labor Standards Act of 1938.


Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.


Foreign Subsidiary: a Subsidiary that is a "controlled foreign corporation"
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrower.


Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); (b)
if such Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Lender in its discretion, in the amount of required Cash Collateral); and (c)
a release of any Claims of Obligors against Lender arising on or before the
payment date.  The Revolver Loans shall not be deemed to have been paid in full
until the Revolver Commitment has expired or been terminated.


GAAP: generally accepted accounting principles in effect in the United States
from time to time.


Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.


Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.


Guarantors: Richard Kurtz and each other Person who guarantees payment or
performance of any Obligations, and Guarantor means any of the foregoing.


Guaranty: each guaranty agreement executed by a Guarantor in favor of Lender.

LOAN AND SECURITY AGREEMENT -
 
Page 8

--------------------------------------------------------------------------------

 

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.


Indemnified Taxes: Taxes other than Excluded Taxes.


Indemnitees: Lender and its officers, directors, employees, Affiliates, agents
and attorneys.


Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.


Insurance Assignment: each collateral assignment of insurance pursuant to which
an Obligor assigns to Lender such Obligor's rights under key-man life, business
interruption or other insurance policies as Lender deems appropriate, as
security for the Obligations.


Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.


Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that Borrower's or Subsidiary's ownership, use, marketing, sale or
distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person's Intellectual Property.


Interest Period: as defined in Section 3.1.3.


Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in Borrower's business
(but excluding Equipment).


Inventory Formula Amount: the lesser of (i) 55% of the Value of Eligible
Inventory, (ii) 85% of the NOLV Percentage of the Value of Eligible Inventory or
(iii) $5,000,000.


Inventory Reserve: reserves established by Lender to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.


Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.


IRS: the United States Internal Revenue Service.


LC Application: an application by Borrower to Lender for issuance of a Letter of
Credit, in form and substance satisfactory to Lender.

LOAN AND SECURITY AGREEMENT -
 
Page 9

--------------------------------------------------------------------------------

 

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the purpose and form of the proposed Letter
of Credit is satisfactory to Lender in its discretion.


LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Lender in
connection with issuance, amendment or renewal of, or payment under, any Letter
of Credit.


LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.


LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower, in form satisfactory to Lender.


LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to Lender.


Lender Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Lender.


Letter of Credit: any standby or documentary letter of credit issued by Lender
for the account of Borrower, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by Lender for the benefit of
Borrower.


Letter of Credit Subline: $3,000,000.


LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Lender at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate ("BBA LIBOR"),
as published by Reuters (or other commercially available source designated by
Lender); or (b) if BBA LIBOR is not available for any reason, the interest rate
at which Dollar deposits in the approximate amount of the LIBOR Loan would be
offered by Lender's London branch to major banks in the London interbank
Eurodollar market.  If the Board of Governors imposes a Reserve Percentage with
respect to LIBOR deposits, then LIBOR shall be the foregoing rate, divided by 1
minus the Reserve Percentage.


LIBOR Loan: each set of LIBOR Revolver Loans or LIBOR Term Loans having a common
length and commencement of Interest Period.


LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.


LIBOR Term Loan: a Term Loan that bears interest based on LIBOR.

LOAN AND SECURITY AGREEMENT -
 
Page 10

--------------------------------------------------------------------------------

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.


Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.


Lien: any Person's interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.


Lien Waiver: an agreement, in form and substance satisfactory to Lender, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Lender to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Lender, and agrees to deliver the Collateral to Lender upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Lender's Lien, waives or subordinates any Lien it may have on the Collateral,
and agrees to deliver the Collateral to Lender upon request; and (d) for any
Collateral subject to a Licensor's Intellectual Property rights, the Licensor
grants to Lender the right, vis-à-vis such Licensor, to enforce Lender's Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.


Loan: a Revolver Loan or Term Loan.


Loan Account: the loan account established by Lender on its books pursuant to
Section 5.7.


Loan Documents: this Agreement, Other Agreements and Security Documents.


Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.


Margin Stock: as defined in Regulation U of the Board of Governors.


Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Obligor, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Lender's Liens on any
Collateral; (b) impairs the ability of any Obligor to perform any obligations
under the Loan Documents, including repayment of any Obligations; or (c)
otherwise impairs the ability of Lender to enforce or collect any Obligations or
to realize upon any Collateral.


Material Contract: any agreement or arrangement to which Borrower or Subsidiary
is party (other than the Loan Documents) (a) that is deemed to be a material
contract under any securities law applicable to such Obligor, including the
Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$250,000 or more.


Moody's: Moody's Investors Service, Inc., and its successors.

LOAN AND SECURITY AGREEMENT -
 
Page 11

--------------------------------------------------------------------------------

 

Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Borrower or Subsidiary
in cash from such disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien senior to Lender's Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.


NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal, if any, of Borrower's Inventory performed by an
appraiser and on terms satisfactory to Lender.


Notice of Borrowing: a Notice of Borrowing to be provided by Borrower to request
a Borrowing of Revolver Loans, in form satisfactory to Lender.


Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form satisfactory to Lender.


Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts, obligations
and liabilities of any kind owing by any Obligor to Lender, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.


Obligor: Borrower, each Guarantor, and any other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Lender on its
assets to secure any Obligations, and “Obligors” means all the foregoing.


Ordinary Course of Business: the ordinary course of business of Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.


Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.


OSHA: the Occupational Safety and Hazard Act of 1970.


Other Agreement: each LC Document; Lien Waiver; Borrowing Base Certificate,
Compliance Certificate, financial statement or report delivered hereunder; or
other document, instrument or agreement (other than this Agreement or a Security
Document) now or hereafter delivered by an Obligor or other Person to Lender in
connection with any transactions relating hereto.

LOAN AND SECURITY AGREEMENT -
 
Page 12

--------------------------------------------------------------------------------

 

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.


Overadvance: as defined in Section 2.1.4.


Patent Assignment: each patent collateral assignment agreement pursuant to which
an Obligor assigns to Lender such Obligor's interests in its patents, as
security for the Obligations.


Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).


Payment Item: each check, draft or other item of payment payable to Borrower,
including those constituting proceeds of any Collateral.


PBGC: the Pension Benefit Guaranty Corporation.


Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.


Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Lender, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $100,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; or (e) approved in writing by Lender.


Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $100,000 or less at any time.


“Permitted Distribution”:  A Distributions in respect of preferred shares of
Borrower, provided, that Borrower has demonstrated to Lender on a pro forma
basis that (a) Availability equaled or exceeded and amount equal to the sum of
(i) $1,500,000 plus (ii) the amount of such proposed Distribution, for each of
the 30 consecutive days preceding the date of making such proposed Distribution,
(b) the Fixed Charge Coverage Ratio is 1.25:1.0, (c) all Obligations in respect
of the Term Loan have been paid in full and (d) no Default or Event of Default
shall be in existence.


Permitted Lien: as defined in Section 10.2.2.


Permitted Purchase Money Debt: Purchase Money Debt of Borrower and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $100,000 at any time and its incurrence does
not violate Section 10.2.3.

LOAN AND SECURITY AGREEMENT -
 
Page 13

--------------------------------------------------------------------------------

 

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.


Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.


Prime Rate: the rate of interest announced by Lender from time to time as its
prime rate.  Such rate is set by Lender on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate.  Any change in such rate announced by
Lender shall take effect at the opening of business on the day specified in the
public announcement of such change.


Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor's
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Lender; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.


Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.


Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.


Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.


RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).


Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.


Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrower than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.


Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

LOAN AND SECURITY AGREEMENT -
 
Page 14

--------------------------------------------------------------------------------

 

Reimbursement Date: as defined in Section 2.3.2.


Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.


Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.


Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
"Eurocurrency liabilities").


Restricted Investment: any Investment by Borrower or Subsidiary, other than (a)
Investments in Subsidiaries to the extent existing on the Closing Date; (b) Cash
Equivalents that are subject to Lender's Lien and control, pursuant to
documentation in form and substance satisfactory to Lender; and (c) loans and
advances permitted under Section 10.2.7.


Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.


Revolver Commitment: Lender's obligation to make Revolver Loans and to issue
Letters of Credit in an amount up to $10,000,000 in the aggregate.


Revolver Loan: a loan made pursuant to Section 2.1.


Revolver Termination Date: August 31, 2013.


Royalties: all royalties, fees, expense reimbursement and other amounts payable
by Borrower under a License.


S&P: Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.


Secured Parties: Lender and providers of Bank Products.


Security Documents: the Guaranties, Patent Assignments, Trademark Security
Agreements, Insurance Assignments, Deposit Account Control Agreements, and all
other documents, instruments and agreements now or hereafter securing (or given
with the intent to secure) any Obligations.


Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of Borrower or, if the context requires, an Obligor.


Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not "insolvent" within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  "Fair salable value" means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

LOAN AND SECURITY AGREEMENT -
 
Page 15

--------------------------------------------------------------------------------

 

Subordinated Debt: Debt incurred by Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Lender.


Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by Borrower (including indirect ownership by Borrower through
other entities in which the Borrower directly or indirectly owns 50% of the
voting securities or Equity Interests).


Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


Term Loan: a loan made pursuant to Section 2.2.


Term Loan Commitment: Lender's obligation to make a Term Loan in an amount up to
$2,500,000.


Term Loan Maturity Date: August 31, 2012.


Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants a Lien to Lender on such Obligor's interests in
trademarks, as security for the Obligations.


Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.


UCC: the Uniform Commercial Code as in effect in the State of Texas or, when the
laws of any other jurisdiction govern the perfection or enforcement of any Lien,
the Uniform Commercial Code of such jurisdiction.


Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.


Upstream Payment: a Distribution by a Subsidiary of Borrower to Borrower.


Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrower and its Affiliates;
and (b) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

LOAN AND SECURITY AGREEMENT -
 
Page 16

--------------------------------------------------------------------------------

 

Voting Equity Interests: in the case of a corporation, Equity Interests that, by
their terms or pursuant to any voting agreement or arrangement, entitle the
record or beneficial owner thereof to vote in an election of directors of such
corporation.


1.2.           Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Lender before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrower's certified
public accountants concur in such change, the change is disclosed to Lender, and
Section 10.3 is amended in a manner satisfactory to Lender to take into account
the effects of the change.


1.3.           Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of Texas from time to
time:  "Chattel Paper," "Commercial Tort Claim," "Deposit Account," "Document,"
"Equipment," "General Intangibles," "Goods," "Instrument," "Investment
Property," "Letter-of-Credit Right" and "Supporting Obligation."


1.4.           Certain Matters of Construction.  The terms "herein," "hereof,"
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, "from" means "from and
including," and "to" and "until" each mean "to but excluding."  The terms
"including" and "include" shall mean "including, without limitation" and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions; (b)
any document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Lender's notice address under Section
12.3.1; or (g) discretion of Lender mean its sole and absolute discretion.  All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time.  Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Lender (and not necessarily
calculated in accordance with GAAP).  Borrower shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by Lender
under any Loan Documents.  No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.  Whenever the phrase "to the best of Borrower's
knowledge" or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.

LOAN AND SECURITY AGREEMENT -
 
Page 17

--------------------------------------------------------------------------------

 

SECTION 2.         CREDIT FACILITIES


2.1.         Revolver Commitment.


2.1.1           Revolver Loans.  Lender agrees, on the terms set forth herein,
to make Revolver Loans to Borrower in an aggregate amount up to the Revolver
Commitment, from time to time through the Commitment Termination Date.  The
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall Lender have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.


2.1.2           Use of Proceeds.  The proceeds of Revolver Loans shall be used
by Borrower solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital and
other lawful corporate purposes of Borrower.


2.1.3           Voluntary Reduction or Termination of Revolver Commitment.


(a)           The Revolver Commitment shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 90 days prior written notice to Lender at any time
after the first Loan Year, Borrower may, at its option, terminate the Revolver
Commitment and this credit facility.  Any notice of termination given by
Borrower shall be irrevocable.  On the termination date, Borrower shall make
Full Payment of all Obligations.


(b)           Borrower may permanently reduce the Revolver Commitment upon at
least 90 days prior written notice to Lender, which notice shall specify the
amount of the reduction and shall be irrevocable once given.  Each reduction
shall be in a minimum amount of $1,000,000, or an increment of $1,000,000 in
excess thereof.


2.1.4           Overadvances.  If the aggregate Revolver Loans exceed the
Borrowing Base ("Overadvance") at any time, the excess amount shall be payable
by Borrower on demand by Lender, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents.  Any funding or sufferance of an Overadvance shall not
constitute a waiver of the Event of Default caused thereby.


2.2.         Term Loan Commitment.  Lender agrees, on the terms set forth
herein, to make a Term Loan to Borrower in an amount up to the Term Loan
Commitment.  The Term Loan shall be funded by Lender on the Closing Date, and
the Term Loan Commitment shall expire upon funding.  Once repaid, whether such
repayment is voluntary or required, no portion of the Term Loan may be
reborrowed.


2.3.         Letter of Credit Facility.


2.3.1           Issuance of Letters of Credit.  Lender agrees to issue Letters
of Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:


(a)           Borrower acknowledges that Lender's willingness to issue any
Letter of Credit is conditioned upon its receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Lender may customarily require for issuance of a letter of credit
of similar type and amount.  Lender shall have no obligation to issue any Letter
of Credit unless (i) it receives a LC Request and LC Application at least three
Business Days prior to the requested date of issuance; and (ii) each LC
Condition is satisfied.

LOAN AND SECURITY AGREEMENT -
 
Page 18

--------------------------------------------------------------------------------

 

(b)           Letters of Credit may be requested by Borrower only (i) to support
obligations of Borrower incurred in the Ordinary Course of Business; or (ii) for
other purposes as Lender may approve from time to time in writing.  The renewal
or extension of any Letter of Credit shall be treated as the issuance of a new
Letter of Credit, except that delivery of a new LC Application shall be required
at the discretion of Lender.


(c)           Borrower assumes all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, Lender shall not be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Lender, including any act or omission of a
Governmental Authority.  Lender shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrower are discharged with
proceeds of any Letter of Credit.


(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Lender shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Lender, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Lender may consult with and employ legal counsel, accountants
and other experts to advise it concerning its obligations, rights and remedies,
and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by such experts.  Lender may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.


2.3.2        Reimbursement.  If Lender honors any request for payment under a
Letter of Credit, Borrower shall pay to Lender, on the same day ("Reimbursement
Date"), the amount paid under such Letter of Credit, together with interest at
the interest rate for Base Rate Revolver Loans from the Reimbursement Date until
payment by Borrower.  The obligation of Borrower to reimburse Lender for any
payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrower may have at any time against
the beneficiary.  Whether or not Borrower submits a Notice of Borrowing,
Borrower shall be deemed to have requested a Borrowing of Base Rate Revolver
Loans in an amount necessary to pay all amounts due on any Reimbursement Date.


2.3.3        Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrower shall, at Lender's request, Cash
Collateralize the stated amount of all outstanding Letters of Credit and pay to
Lender the amount of all other LC Obligations.  If Borrower fails to provide
Cash Collateral as required herein, Lender may advance, as Revolver Loans, the
amount of the Cash Collateral required.

LOAN AND SECURITY AGREEMENT -
 
Page 19

--------------------------------------------------------------------------------

 

SECTION 3.         INTEREST, FEES AND CHARGES


3.1.         Interest.


3.1.1        Rates and Payment of Interest.


(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Revolver Loans.  Interest shall accrue
from the date the Loan is advanced or the Obligation is incurred or payable,
until paid by Borrower.  If a Loan is repaid on the same day made, one day's
interest shall accrue.


(b)           During an Insolvency Proceeding with respect to Borrower, or
during any other Event of Default if Lender in its discretion so elects,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment).  Borrower acknowledges that the cost and expense to Lender due to an
Event of Default are difficult to ascertain and that the Default Rate is a fair
and reasonable estimate to compensate Lender for this.


(c)           Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Commitment
Termination Date.  Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand.  Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.


3.1.2        Application of LIBOR to Outstanding Loans.


(a)           Borrower may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Lender may declare that no Loan
may be made, converted or continued as a LIBOR Loan.


(b)           Whenever Borrower desires to convert or continue Loans as LIBOR
Loans, Borrower shall give Lender a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date.  Each Notice of Conversion/Continuation shall be irrevocable,
and shall specify the amount of Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.


3.1.3        Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
("Interest Period") to apply, which interest period shall be 30, 60, or 90 days;
provided, however, that:


(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

LOAN AND SECURITY AGREEMENT -
 
Page 20

--------------------------------------------------------------------------------

 

(b)           if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and


(c)           no Interest Period shall extend beyond the Revolver Termination
Date; and no Interest Period for a LIBOR Term Loan may be established that would
require repayment before the end of an Interest Period in order to make any
scheduled principal payment on the Term Loan.


3.1.4        Interest Rate Not Ascertainable.  If Lender shall determine that on
any date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Lender shall immediately notify Borrower
of such determination.  Until Lender notifies Borrower that such circumstance no
longer exists, the obligation of Lender to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.


3.2.         Fees.


3.2.1        Unused Line Fee.  Borrower shall pay to Lender a fee equal to 0.75%
per annum times the amount by which the Revolver Commitment exceeds the average
daily balance of Revolver Loans and stated amount of Letters of Credit during
any month.  Such fee shall be payable in arrears, on the first day of each month
and on the Commitment Termination Date.


3.2.2        LC Facility Fees.  Borrower shall pay to Lender (a) a fee equal to
the Applicable Margin in effect for LIBOR Revolver Loans times the average daily
stated amount of Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (b) a fronting fee equal to 0.25% per
annum on the stated amount of each Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (c) all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred.  During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.


3.2.3        Closing Fee.  Borrower shall pay to Lender a closing fee of
$100,000, which shall be paid concurrently with the funding of the initial Loans
hereunder.1


3.3.         Computation of Interest, Fees, Yield Protection.  All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days.  Each
determination by Lender of any interest, fees or interest rate hereunder shall
be final, conclusive and binding for all purposes, absent manifest error.  All
fees shall be fully earned when due and shall not be subject to rebate, refund
or proration.  All fees payable under Section 3.2 are compensation for services
and are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrower by
Lender shall be final, conclusive and binding for all purposes, absent manifest
error, and Borrower shall pay such amounts to the appropriate party within 10
days following receipt of the certificate.


3.4.         Reimbursement Obligations.  Borrower shall reimburse Lender for all
Extraordinary Expenses.  Borrower shall also reimburse Lender for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Lender's
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Lender's personnel or a third party.  All legal, accounting
and consulting fees shall be charged to Borrower by Lender's professionals at
their full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Lender or any of its Affiliates may have with such
professionals with respect to this or any other transaction.  If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrower shall immediately pay to Lender an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid.  All amounts
payable by Borrower under this Section shall be due on demand.
___________________________
1 To be adjusted for per diem field exam expenses up to $15,000.

LOAN AND SECURITY AGREEMENT -
 
Page 21

--------------------------------------------------------------------------------

 

3.5.         Illegality.  If Lender determines that any Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for Lender to make, maintain or fund LIBOR Loans, or to determine or
charge interest rates based upon LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of Lender to purchase or sell, or
to take deposits of, Dollars in the London interbank market, then, on notice
thereof by Lender to Borrower, any obligation of Lender to make or continue
LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended
until Lender notifies Borrower that the circumstances giving rise to such
determination no longer exist.  Upon delivery of such notice, Borrower shall
prepay or, if applicable, convert all LIBOR Loans to Base Rate Loans, either on
the last day of the Interest Period therefor, if Lender may lawfully continue to
maintain LIBOR Loans to such day, or immediately, if Lender may not lawfully
continue to maintain LIBOR Loans.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.


3.6.         Inability to Determine Rates.  If Lender notifies Borrower for any
reason in connection with a request for a Borrowing of, conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
Lender of funding such Loan, then the obligation of Lender to make or maintain
LIBOR Loans shall be suspended until it revokes the notice.  Upon receipt of the
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of a LIBOR Loan or, failing that, will be deemed to have
submitted a request for a Base Rate Loan.


3.7.         Increased Costs; Capital Adequacy.


3.7.1        Change in Law.  If any Change in Law shall:


(a)           impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement reflected in LIBOR);


(b)           subject Lender to any Tax with respect to any Loan, Loan Document
or Letter of Credit, or change the basis of taxation of payments to Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.8 and the imposition of, or any change in the rate of, any Excluded Tax
payable by Lender); or

LOAN AND SECURITY AGREEMENT -
 
Page 22

--------------------------------------------------------------------------------

 

(c)           impose on Lender or the London interbank market any other
condition, cost or expense affecting any Loan, Loan Document or Letter of
Credit;


and the result thereof shall be to increase the cost to Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to Lender of issuing or maintaining any Letter of
Credit (or of maintaining its obligation to issue any Letter of Credit), or to
reduce the amount of any sum received or receivable by Lender hereunder (whether
of principal, interest or any other amount) then, upon request by Lender,
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender for such additional costs incurred or reduction suffered.


3.7.2        Capital Adequacy.  If Lender determines that any Change in Law
affecting Lender or its holding company regarding capital requirements has or
would have the effect of reducing the rate of return on Lender's or such holding
company's capital as a consequence of this Agreement, Commitments, Loans or
Letters of Credit to a level below that which Lender or such holding company
could have achieved but for such Change in Law (taking into consideration
Lender's and such holding company's policies with respect to capital adequacy),
then from time to time Borrower will pay to Lender such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered.


3.7.3        Compensation.  Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrower shall not be required to compensate
Lender for any increased costs incurred or reductions suffered more than nine
months prior to the date that Lender notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of Lender's intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


3.8.         Mitigation.  If Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrower is required to pay additional
amounts under Section 5.8, then Lender shall use reasonable efforts to designate
a different lending office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of Lender,
such designation or assignment (a) would eliminate the need for such notice or
reduce amounts payable or to be withheld in the future, as applicable; and (b)
would not subject Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to it.  Borrower shall pay all reasonable costs and
expenses incurred by Lender in connection with any such designation or
assignment.


3.9.         Funding Losses.  If for any reason (a) any Borrowing of, or
conversion to or continuation of, a LIBOR Loan does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn), (b) any repayment or conversion of a LIBOR Loan
occurs on a day other than the end of its Interest Period, or (c) Borrower fails
to repay a LIBOR Loan when required hereunder, then Borrower shall pay to Lender
all losses and expenses that it sustains as a consequence thereof, including
loss of anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds.  Lender shall not be required to purchase Dollar deposits in the London
interbank market or any other offshore Dollar market to fund any LIBOR Loan, but
the provisions hereof shall be deemed to apply as if Lender had purchased such
deposits to fund its LIBOR Loans.


3.10.       Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law ("maximum rate").  If Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrower.  In determining whether the interest contracted for,
charged or received by Lender exceeds the maximum rate, Lender may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

LOAN AND SECURITY AGREEMENT -
 
Page 23

--------------------------------------------------------------------------------

 

SECTION 4.         LOAN ADMINISTRATION


4.1.         Manner of Borrowing and Funding Revolver Loans.


4.1.1        Notice of Borrowing.


(a)           Whenever Borrower desires funding of a Borrowing of Revolver
Loans, Borrower shall give Lender a Notice of Borrowing.  Such notice must be
received by Lender no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR
Loans.  Notices received after 11:00 a.m. shall be deemed received on the next
Business Day.  Each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be 30 days if not specified).


(b)           Unless payment is otherwise timely made by Borrower, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Revolver Loans on
the due date, in the amount of such Obligations.  The proceeds of such Revolver
Loans shall be disbursed as direct payment of the relevant Obligation.  In
addition, Lender may, at its option, charge such Obligations against any
operating, investment or other account of Borrower maintained with Lender or any
of its Affiliates.


(c)           If Borrower establishes a controlled disbursement account with
Lender or any of its Affiliates, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of the check and
items presented for payment.  The proceeds of such Revolver Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.


4.1.2        Fundings.  Lender shall fund each Borrowing on the applicable
funding date and, subject to the terms of this Agreement, shall disburse the
proceeds as directed by Borrower.


4.1.3        Notices.   Borrower authorizes Lender to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrower based on telephonic or e-mailed instructions.  Borrower shall
confirm each such request by prompt delivery to Lender of a Notice of Borrowing
or Notice of Conversion/Continuation, if applicable, but if it differs in any
material respect from the action taken by Lender, the records of Lender shall
govern.  Lender shall not have any liability for any loss suffered by Borrower
as a result of Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith to be a person authorized to
give such instructions on Borrower's behalf.


4.2.         Number and Amount of LIBOR Loans; Determination of Rate.   Each
Borrowing of LIBOR Loans when made shall be in a minimum amount of $500,000 plus
any increment of $100,000 in excess thereof.  No more than four Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose.  Upon determining LIBOR for any
Interest Period requested by Borrower, Lender shall promptly notify Borrower
thereof by telephone or electronically and, if requested by Borrower, shall
confirm any telephonic notice in writing.

LOAN AND SECURITY AGREEMENT -
 
Page 24

--------------------------------------------------------------------------------

 

4.3.         One Obligation.  The Loans, LC Obligations and other Obligations
shall constitute one general obligation of Borrower and (unless otherwise
expressly provided in any Loan Document) shall be secured by Lender's Lien upon
all Collateral.


4.4.         Effect of Termination.  On the effective date of any termination of
the Revolver Commitment, all Obligations shall be immediately due and payable,
and each Secured Party may terminate its Bank Products.  All undertakings of
Borrower contained in the Loan Documents shall survive any termination, and
Lender shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the
Obligations.  Notwithstanding Full Payment of the Obligations, Lender shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Lender may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Lender receives (a) a written agreement, executed by
Borrower and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Lender from any such damages; or (b) such Cash
Collateral as Lender, in its discretion, deems necessary to protect against any
such damages.  The provisions of Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.8,
12.2 and this Section, and the obligation of each Obligor with respect to each
indemnity given by it in any Loan Document, shall survive Full Payment of the
Obligations and any release relating to this credit facility.


SECTION 5.         PAYMENTS


5.1.         General Payment Provisions.  All payments of Obligations shall be
made in Dollars, without offset, counterclaim or defense of any kind, free of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 noon on the due date.  Any payment after such time shall be
deemed made on the next Business Day.  Any payment of a LIBOR Loan prior to the
end of its Interest Period shall be accompanied by all amounts due under Section
3.9.  Any prepayment of Loans shall be applied first to Base Rate Loans and then
to LIBOR Loans.


5.2.         Repayment of Revolver Loans.  Revolver Loans shall be due and
payable in full on the Revolver Termination Date, unless payment is sooner
required hereunder.  Revolver Loans may be prepaid from time to time, without
penalty or premium.  If any Asset Disposition includes the disposition of
Accounts or Inventory, then Net Proceeds equal to the greater of (a) the net
book value of such Accounts and Inventory, or (b) the reduction in the Borrowing
Base upon giving effect to such disposition, shall be applied to the Revolver
Loans.  Notwithstanding anything herein to the contrary, if an Overadvance
exists, Borrower shall, on the sooner of Lender's demand or the first Business
Day after Borrower has knowledge thereof, repay the outstanding Revolver Loans
in an amount sufficient to reduce the principal balance of Revolver Loans to the
Borrowing Base.


5.3.         Repayment of Term Loan.


5.3.1        Payment of Principal.  Principal of the Term Loan shall be repaid
on the first Business Day of each month in consecutive monthly installments on
the first Business Day of each month, commencing on October 1, 2010, each such
installment to be in an amount equal to 1/24 of the principal balance of the
Term Loan outstanding on the Closing Date, until the Term Loan Maturity Date, on
which date all principal, interest and other amounts owing with respect to the
Term Loan shall be due and payable in full.  Once repaid, whether such repayment
is voluntary or required, no portion of the Term Loan may be reborrowed.


5.3.2        Mandatory Prepayments.

LOAN AND SECURITY AGREEMENT -
 
Page 25

--------------------------------------------------------------------------------

 

(a)           Concurrently with any Permitted Asset Disposition of Equipment,
Borrower shall prepay the Term Loan in an amount equal to the Net Proceeds of
such disposition;


(b)           Concurrently with the receipt of any proceeds of insurance or
condemnation awards paid in respect of any Equipment or Real Estate, Borrower
shall prepay the Term Loan in an amount equal to such proceeds, subject to
Section 8.6.2;


(c)           Concurrently with the receipt of any key man life insurance
proceeds, Borrower shall prepay the Term Loan in an amount equal to such
proceeds;


(d)           Concurrently with any issuance of Equity Interests by Borrower
(other than Equity Interests issued pursuant to Borrower’s Equity Incentive Plan
or the exercise of any outstanding warrants), Borrower shall prepay the Term
Loan in an amount equal to the net proceeds of such issuance; and


(e)           On the Commitment Termination Date, Borrower shall prepay the
entire Term Loan (unless sooner repaid hereunder).


5.3.3        Optional Prepayments.  Borrower may, at its option from time to
time after April 15, 2011, prepay the Term Loan, which prepayment must be at
least $50,000, plus any increment of $50,000 in excess thereof, provided that
(a) no Default or Event of Default shall exist at the time of, or result from,
such prepayment, and (b) Borrower’s Availability shall exceed $1,500,000, in
each such case after giving effect to such prepayment.  Borrower shall give
written notice to Lender of an intended prepayment of the Term Loan, which
notice shall specify the amount of the prepayment, shall be irrevocable once
given, shall be given at least 10 Business Days prior to the end of a month and
shall be effective as of the first day of the next month.


5.3.4        Interest; Application of Prepayments.  Each prepayment of the Term
Loan shall be accompanied by all interest accrued thereon and any amounts
payable under Section 3.9, and shall be applied to principal in inverse order of
maturity.


5.4.         Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrower
as provided in the Loan Documents or, if no payment date is specified, on
demand.


5.5.         Marshaling; Payments Set Aside.  Lender shall have no obligation to
marshal any assets in favor of any Obligor or against any Obligations.  If any
payment by or on behalf of Borrower is made to Lender, or Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Lender in its discretion) to be repaid to a trustee, receiver or any other
Person, then to the extent of such recovery, the Obligation originally intended
to be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.


5.6.         Application of Payments.  The ledger balance in the main Dominion
Account as of the end of a Business Day shall be applied to the Obligations at
the beginning of the next Business Day.  However, solely for purposes of
computing interest hereunder, and in addition to Lender's standard fees and
charges relating to the account, any application by Lender of such balance to
the Obligations shall be deemed to be made at the beginning of the second
Business Day.  If, as a result of such application, a credit balance exists, the
balance shall not accrue interest in favor of Borrower and shall be made
available to Borrower as long as no Default or Event of Default
exists.  Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds, and agrees that Lender shall have the
continuing, exclusive right to apply and reapply same against the Obligations,
in such manner as Lender deems advisable.

LOAN AND SECURITY AGREEMENT -
 
Page 26

--------------------------------------------------------------------------------

 

5.7.         Loan Account; Account Stated.


5.7.1        Loan Account.  Lender shall maintain in accordance with its usual
and customary practices an account or accounts ("Loan Account") evidencing the
Debt of Borrower resulting from each Loan or issuance of a Letter of Credit from
time to time.  Any failure of Lender to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrower to pay any amount owing hereunder.  Lender may maintain a single Loan
Account in the name of Borrower, and Borrower confirms that such arrangement
shall have no effect on the joint and several character of its liability for the
Obligations.  Entries Binding.  Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Lender in writing within 30 days after receipt or inspection that specific
information is subject to dispute.


5.8.         Taxes.


5.8.1        Payments Free of Taxes.  All payments by Obligors of Obligations
shall be free and clear of and without reduction for any Taxes.  If Applicable
Law requires any Obligor or Lender to withhold or deduct any Tax (including
backup withholding or withholding Tax), Lender shall pay the amount withheld or
deducted to the relevant Governmental Authority.  If the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased so that Lender receives an amount equal
to the sum it would have received if no such withholding or deduction (including
deductions applicable to additional sums payable under this Section) had been
made.  Without limiting the foregoing, Borrower shall timely pay all Other Taxes
to the relevant Governmental Authorities.


5.8.2        Payment.  Borrower shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Lender for any Indemnified Taxes or Other
Taxes (including those attributable to amounts payable under this Section)
withheld or deducted by any Obligor or Lender, or paid by Lender, with respect
to any Obligations, Letters of Credit or Loan Documents, whether or not such
Taxes were properly asserted by the relevant Governmental Authority, and
including all penalties, interest and reasonable expenses relating thereto.  A
certificate as to the amount of any such payment or liability delivered to
Borrower by Lender shall be conclusive, absent manifest error.  As soon as
practicable after any payment of Taxes by Borrower, Borrower shall deliver to
Lender a receipt from the Governmental Authority or other evidence of payment
satisfactory to Lender.


5.9.         Nature and Extent of Borrower's Liability.


5.9.1        Liability.  Borrower agrees that it is liable for, and absolutely
and unconditionally agrees to pay and perform all Obligations and all agreements
under the Loan Documents.  Borrower agrees that its obligations hereunder shall
not be discharged until Full Payment of the Obligations, and that such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which any Obligor is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by Lender with respect thereto; (c) the existence, value or condition of,
or failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Lender in respect thereof (including the release of any security or guaranty);
(d) the insolvency of any Obligor; (e) any election by Lender in an Insolvency
Proceeding for the application of Section 1111(b)(2) of the Bankruptcy Code; (f)
the disallowance of any claims of Lender against any Obligor for the repayment
of any Obligations under Section 502 of the Bankruptcy Code or otherwise; or (g)
any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations.

LOAN AND SECURITY AGREEMENT -
 
Page 27

--------------------------------------------------------------------------------

 

5.9.2        Waivers.


(a)           Borrower expressly waives all rights that it may have now or in
the future under any statute, at common law, in equity or otherwise, to compel
Lender to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against Borrower.  Borrower waives all defenses
available to a surety, guarantor or accommodation co-obligor other than Full
Payment of all Obligations.  It is agreed among Borrower and Lender that the
provisions of this Section 5.9 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Lender
would decline to make Loans and issue Letters of Credit.  Borrower acknowledges
that its guaranty pursuant to this Section is necessary to the conduct and
promotion of its business, and can be expected to benefit such business.


(b)           Lender may, in its discretion, pursue such rights and remedies as
it deems appropriate, including realization upon Collateral or any Real Estate
by judicial foreclosure or non-judicial sale or enforcement, without affecting
any rights and remedies under this Section 5.9.  If, in taking any action in
connection with the exercise of any rights or remedies, Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against Borrower or other Person, whether because of any Applicable Laws
pertaining to "election of remedies" or otherwise, Borrower consents to such
action and waives any claim based upon it, even if the action may result in loss
of any rights of subrogation that Borrower might otherwise have had.  Borrower
waives all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Obligations, even
though that election of remedies destroys Borrower's rights of subrogation
against any other Person.  Lender may bid all or a portion of the Obligations at
any foreclosure or trustee’s sale or at any private sale, and the amount of such
bid need not be paid by Lender but shall be credited against the
Obligations.  The amount of the successful bid at any such sale, whether Lender
or any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the Obligations guaranteed under this Section 5.9,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Lender might
otherwise be entitled but for such bidding at any such sale.


5.9.3        Subordination.  Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.


SECTION 6.         CONDITIONS PRECEDENT


6.1.         Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2, Lender shall not be required to fund any
requested Loan, issue any Letter of Credit or otherwise extend credit to
Borrower hereunder, until the date ("Closing Date") that each of the following
conditions has been satisfied:


(a)           Each other Loan Document shall have been duly executed and
delivered to Lender by each of the signatories thereto, and each Obligor shall
be in compliance with all terms thereof.

LOAN AND SECURITY AGREEMENT -
 
Page 28

--------------------------------------------------------------------------------

 

(b)           Lender shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as all
Lien searches and other evidence satisfactory to Lender that such Liens are the
only Liens upon the Collateral, except Permitted Liens.


(c)           Lender shall have received evidence, in form and substance
satisfactory to Lender, that concurrently upon disbursement of the initial
Borrowings all Debt owing by Borrower to ComVest Capital, LLC will be paid in
full and all Liens securing such Debt will be released and terminated.


(d)           Lender shall have received duly executed agreements establishing
each Dominion Account and related lockbox, in form and substance, and with
financial institutions, satisfactory to Lender.


(e)           Lender shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of Borrower certifying
that, after giving effect to the initial Loans and transactions hereunder, (i)
Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) Borrower has complied with all agreements and conditions to be satisfied by
it under the  .


(f)            Lender shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor's
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Lender may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.


(g)           Lender shall have received a written opinion of Greenbaum Rowe
Smith & Davis LLP, as well as any local counsel to Borrower or Lender, in form
and substance satisfactory to Lender.


(h)           Lender shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor's jurisdiction of organization.  Lender shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor's jurisdiction of organization and
each jurisdiction where such Obligor's conduct of business or ownership of
Property necessitates qualification.


(i)            Lender shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrower, all in compliance with
the Loan Documents.


(j)            Lender shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Lender.  No material adverse change in
the financial condition of any Obligor or in the quality, quantity or value of
any Collateral shall have occurred since December 31, 2009.


(k)           Borrower shall have paid all fees and expenses to be paid to
Lender on the Closing Date.


(l)            Lender shall have received a Borrowing Base Certificate prepared
as of the Closing Date.


(m)           After giving effect to all Borrowings to be made on the Closing
Date and payment of all fees and expenses due hereunder, and with all of
Borrower’s indebtedness, liabilities, and obligations current, Borrower’s
Availability, less the aggregate amount of past due payables aged 60 days or
more past the original invoice date, shall not be less than the greater of (i)
10% of the Borrowing Base and (ii) $1,000,000.

LOAN AND SECURITY AGREEMENT -
 
Page 29

--------------------------------------------------------------------------------

 

(n)           Borrower shall have delivered evidence to Lender, in form and
substance satisfactory to Lender, that EBITDA for the fiscal quarter ended June
30, 2010 was not less than $750,000.


(o)           Lender shall have received financial statements, in form and
substance acceptable to Lender, for Guarantor.


(p)           an Insurance Assignment in respect of key man life insurance on
the life of Douglas J. Kramer, in form and substance acceptable to Lender.


(q)           a Deposit Account Control Agreement for each deposit account into
which any proceeds of Collateral will be deposited pursuant to this Agreement.


6.2.         Conditions Precedent to All Credit Extensions.  Lender shall not be
required to fund any Loans, issue any Letters of Credit, or grant any other
accommodation to or for the benefit of Borrower, unless the following conditions
are satisfied:


(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;


(b)           The representations and warranties of each Obligor in the Loan
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);


(c)           All conditions precedent in any other Loan Document shall be
satisfied;


(d)           No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and


(e)           With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.


Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Lender shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.


SECTION 7.         COLLATERAL


7.1.         Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations, Borrower hereby grants to Lender a continuing
security interest in and Lien upon all Property of Borrower, including all of
the following Property, whether now owned or hereafter acquired, and wherever
located:


(a)           all Accounts;


(b)           all Chattel Paper, including electronic chattel paper;

LOAN AND SECURITY AGREEMENT -
 
Page 30

--------------------------------------------------------------------------------

 

(c)           all Commercial Tort Claims, including those shown on Schedule
9.1.16;


(d)           all Deposit Accounts;


(e)           all Documents;


(f)           all General Intangibles, including Intellectual Property;


(g)           all Goods, including Inventory, Equipment and fixtures;


(h)           all Instruments;


(i)            all Investment Property;


(j)            all Letter-of-Credit Rights;


(k)           all Supporting Obligations;


(l)           all monies, whether or not in the possession or under the control
of Lender, or a bailee or Affiliate of Lender, including any Cash Collateral;


(m)           all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and


(n)           all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.


7.2.         Lien on Deposit Accounts; Cash Collateral.


7.2.1        Deposit Accounts.  To further secure the prompt payment and
performance of all Obligations, Borrower hereby grants to Lender a continuing
security interest in and Lien upon all amounts credited to any Deposit Account
of Borrower, including any sums in any blocked or lockbox accounts or in any
accounts into which such sums are swept.  Borrower hereby authorizes and directs
each bank or other depository to deliver to Lender, upon request, all balances
in any Deposit Account maintained by Borrower, without inquiry into the
authority or right of Lender to make such request.


7.2.2        Cash Collateral.  Any Cash Collateral may be invested, at Lender's
discretion and with the consent of Borrower, but Lender shall have no duty to do
so, regardless of any agreement or course of dealing with Borrower, and shall
have no responsibility for any investment or loss.  Borrower hereby grants to
Lender a security interest in all Cash Collateral held from time to time and all
proceeds thereof, as security for the Obligations, whether such Cash Collateral
is held in a Cash Collateral Account or elsewhere.  Lender may apply Cash
Collateral to the payment of any Obligations, in such order as Lender may elect,
as they become due and payable.  Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Lender.  Borrower or
other Person claiming through or on behalf of any Borrower shall not have any
right to any Cash Collateral, until Full Payment of all Obligations.


7.3.         Reserved.


7.4.         Other Collateral.

LOAN AND SECURITY AGREEMENT -
 
Page 31

--------------------------------------------------------------------------------

 

7.4.1        Commercial Tort Claims.  Borrower shall promptly notify Lender in
writing if Borrower has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000), shall promptly amend Schedule 9.1.16 to include such claim, and shall
take such actions as Lender deems appropriate to subject such claim to a duly
perfected, first priority Lien in favor of Lender.


7.4.2        Certain After-Acquired Collateral.  Borrower shall promptly notify
Lender in writing if, after the Closing Date, Borrower obtains any interest in
any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, upon Lender's request, shall promptly take such actions as Lender
deems appropriate to effect Lender's duly perfected, first priority Lien upon
such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver.  If any Collateral is in the possession of a third
party, at Lender's request, Borrower shall obtain an acknowledgment that such
third party holds the Collateral for the benefit of Lender.


7.5.         No Assumption of Liability.  The Lien on Collateral granted
hereunder is given as security only and shall not subject Lender to, or in any
way modify, any obligation or liability of Borrower relating to any Collateral.


7.6.         Further Assurances; Extent of Liens.  Promptly upon request,
Borrower shall deliver such instruments, assignments, title certificates, or
other documents or agreements, and shall take such actions, as Lender deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this
Agreement.  Borrower authorizes Lender to file any financing statement that
indicates the Collateral as "all assets" or "all personal property" of Borrower,
or words to similar effect, and ratifies any action taken by Lender before the
Closing Date to effect or perfect its Lien on any Collateral.  All of Lender's
Liens on Collateral (and all evidences of such Liens), whether effected
hereunder or under any other Loan Document, are granted to Lender as agent for
the benefit of all Secured Parties.


7.7.         Foreign Subsidiary Stock.  Notwithstanding Section 7.1, the
Collateral shall include only 65% of the voting stock of any Foreign Subsidiary.


SECTION 8.         COLLATERAL ADMINISTRATION


8.1.         Borrowing Base Certificates.  As soon as available but in any event
(i) within 3 Business Days after the end of each calendar week for so long as
Availability is greater than or equal to $1,500,000 or (ii) daily following any
day on which Availability is less than $1,500,000 and continuing until
Availability has equaled or exceeded $1,500,000 for at least 45 consecutive
days, Borrower shall deliver to Lender a Borrowing Base Certificate prepared as
of the close of business, and at such other times as Lender may request.  All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrower and certified by a Senior Officer, provided that Lender may
from time to time review and adjust any such calculation (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve.


8.2.          Administration of Accounts.


8.2.1        Records and Schedules of Accounts.  Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Lender sales, collection, reconciliation and other
reports in form satisfactory to Lender, on such periodic basis as Lender may
request.  Borrower shall also provide to Lender, on or before the 15th day of
each month, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account's Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Lender may reasonably
request.  If Accounts in an aggregate face amount of $500,000 or more cease to
be Eligible Accounts, Borrower shall notify Lender of such occurrence promptly
(and in any event within one Business Day) after Borrower has knowledge thereof.

LOAN AND SECURITY AGREEMENT -
 
Page 32

--------------------------------------------------------------------------------

 

8.2.2        Taxes.  If an Account of Borrower includes a charge for any Taxes,
Lender is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of Borrower and to charge Borrower therefor;
provided, however, that Lender shall not be liable for any Taxes that may be due
from Borrower or with respect to any Collateral.


8.2.3        Account Verification.  Whether or not a Default or Event of Default
exists, Lender shall have the right at any time, in the name of Lender, any
designee of Lender or Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrower by mail, telephone or
otherwise.  Borrower shall cooperate fully with Lender in an effort to
facilitate and promptly conclude any such verification process.


8.2.4        Maintenance of Dominion Account.  Borrower shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to
Lender.  Borrower shall obtain an agreement (in form and substance satisfactory
to Lender) from each lockbox servicer and Dominion Account bank, establishing
Lender's control over and Lien in the lockbox or Dominion Account, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges.  If a Dominion Account is not maintained with
Lender, Lender may require immediate transfer of all funds in such account to a
Dominion Account maintained with Lender.  Lender assumes no responsibility to
Borrower for any lockbox arrangement or Dominion Account, including any claim of
accord and satisfaction or release with respect to any Payment Items accepted by
any bank.


8.2.5        Proceeds of Collateral.  Borrower shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account).  If Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Lender and promptly (not later than the next Business Day) deposit
same into a Dominion Account.


8.3.         Administration of Inventory.


8.3.1        Records and Reports of Inventory.  Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Lender inventory and reconciliation reports in
form satisfactory to Lender, on such periodic basis as Lender may
request.  Borrower shall conduct a physical inventory at least once per calendar
year (and on a more frequent basis if requested by Lender when an Event of
Default exists) and periodic cycle counts consistent with historical practices,
and shall provide to Lender a report based on each such inventory and count
promptly upon completion thereof, together with such supporting information as
Lender may request.  Lender may participate in and observe each physical count.


8.3.2        Returns of Inventory.  Borrower shall not return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Lender is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$100,000; and (d) any payment received by Borrower for a return is promptly
remitted to Lender for application to the Obligations.

LOAN AND SECURITY AGREEMENT -
 
Page 33

--------------------------------------------------------------------------------

 

8.3.3        Acquisition, Sale and Maintenance.  Borrower shall not acquire or
accept any Inventory on consignment or approval, and shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA.  Borrower shall not sell any Inventory on consignment or
approval or any other basis under which the customer may return or require
Borrower to repurchase such Inventory.  Borrower shall use, store and maintain
all Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.


8.4.         Administration of Equipment.


8.4.1        Records and Schedules of Equipment.  Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Lender, on such
periodic basis as Lender may request, a current schedule thereof, in form
satisfactory to Lender.  Promptly upon request, Borrower shall deliver to Lender
evidence of their ownership or interests in any Equipment.


8.4.2        Dispositions of Equipment.  Borrower shall not sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Lender,
other than (a) a Permitted Asset Disposition; and (b) replacement of Equipment
that is worn, damaged or obsolete with Equipment of like function and value, if
the replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.


8.4.3        Condition of Equipment.  The Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted.  Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications.  Borrower shall not permit any Equipment to become affixed to
real Property unless any landlord or mortgagee delivers a Lien Waiver.


8.5.         Administration of Deposit Accounts.  Schedule 8.5 sets forth all
Deposit Accounts maintained by Borrower, including all Dominion
Accounts.  Borrower shall take all actions necessary to establish Lender's
control of each such Deposit Account (other than an account exclusively used for
payroll, payroll taxes or employee benefits, or an account containing not more
that $10,000 at any time).  Borrower shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Lender) to have
control over a Deposit Account or any Property deposited therein.  Borrower
shall promptly notify Lender of any opening or closing of a Deposit Account and,
with the consent of Lender, will amend Schedule 8.5 to reflect same.


8.6.         General Provisions.


8.6.1        Location of Collateral.  All tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by Borrower at the
business locations set forth in Schedule 8.6.1, except that Borrower may (a)
make sales or other dispositions of Collateral in accordance with Section
10.2.6; and (b) move Collateral to another location in the United States, upon
30 Business Days prior written notice to Lender.


8.6.2        Insurance of Collateral; Condemnation Proceeds.

LOAN AND SECURITY AGREEMENT -
 
Page 34

--------------------------------------------------------------------------------

 

(a)           Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best Rating of at least A7,
unless otherwise approved by Lender) satisfactory to Lender.  All proceeds under
each policy shall be payable to Lender.  From time to time upon request,
Borrower shall deliver to Lender the originals or certified copies of its
insurance policies and updated flood plain searches.  Unless Lender shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing
Lender as loss payee; (ii) requiring 30 days prior written notice to Lender in
the event of cancellation of the policy for any reason whatsoever; and (iii)
specifying that the interest of Lender shall not be impaired or invalidated by
any act or neglect of Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy.  If Borrower fails to provide and pay for any insurance, Lender may, at
its option, but shall not be required to, procure the insurance and charge
Borrower therefor.  Borrower agrees to deliver to Lender, promptly as rendered,
copies of all reports made to insurance companies.  While no Event of Default
exists, Borrower may settle, adjust or compromise any insurance claim, as long
as the proceeds are delivered to Lender.  If an Event of Default exists, only
Lender shall be authorized to settle, adjust and compromise such claims.


(b)           Any proceeds of insurance (other than proceeds from workers'
compensation or D&O insurance) and any awards arising from condemnation of any
Collateral shall be paid to Lender.  Any such proceeds or awards that relate to
Inventory shall be applied to payment of the Revolver Loans, and then to any
other Obligations outstanding, other than the Term Loan.  Subject to clause (c)
below, any proceeds or awards that relate to Equipment or Real Estate shall be
applied first to the Term Loan, then to Revolver Loans and then to other
Obligations.


(c)           If requested by Borrower in writing within 15 days after Lender's
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrower may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Lender as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Lender; (iii)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings; (iv)
the repaired or replaced Property is free of Liens, other than Permitted Liens
that are not Purchase Money Liens; (v) Borrower complies with disbursement
procedures for such repair or replacement as Lender may reasonably require; and
(vi) the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $3,000,000.


8.6.3        Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Lender to any Person to realize upon
any Collateral, shall be borne and paid by Borrower.  Lender shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Lender's actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower's sole risk.


8.6.4        Defense of Title to Collateral.  Borrower shall at all times defend
its title to Collateral and Lender's Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.


8.7.         Power of Attorney.  Borrower hereby irrevocably constitutes and
appoints Lender (and all Persons designated by Lender) as Borrower's true and
lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  Lender, or Lender's designee, may, without notice and in either its or
Borrower's name, but at the cost and expense of Borrower:

LOAN AND SECURITY AGREEMENT -
 
Page 35

--------------------------------------------------------------------------------

 

(a)           Endorse Borrower's name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Lender's possession
or control; and


(b)           During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Lender deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign Borrower's name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to Borrower, and notify postal authorities to deliver any such mail to
an address designated by Lender; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use Borrower's stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker's acceptance or other instrument for
which Borrower is a beneficiary; and (xii) take all other actions as Lender
deems appropriate to fulfill Borrower's obligations under the Loan Documents.


SECTION 9.         REPRESENTATIONS AND WARRANTIES


9.1.          General Representations and Warranties.  To induce Lender to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, Borrower represents and warrants that:


9.1.1        Organization and Qualification.  Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Borrower and Subsidiary is duly qualified,
authorized to do business and in good standing as a foreign corporation in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.


9.1.2        Power and Authority.  Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents.  The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, other than those already obtained; (b) contravene the Organic
Documents of any Obligor; (c) violate or cause a default under any Applicable
Law or Material Contract; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Obligor.


9.1.3        Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally.


9.1.4        Capital Structure.  Schedule 9.1.4 shows, for Borrower and
Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests, the holders of its Equity Interests, and all agreements
binding on such holders with respect to their Equity Interests.  Except as
disclosed on Schedule 9.1.4, in the five years preceding the Closing Date, no
Borrower or Subsidiary has acquired any substantial assets from any other Person
nor been the surviving entity in a merger or combination.  Borrower has good
title to its Equity Interests in its Subsidiaries, subject only to Lender's
Lien, and all such Equity Interests are duly issued, fully paid and
non-assessable.  There are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Borrower or
Subsidiary.

LOAN AND SECURITY AGREEMENT -
 
Page 36

--------------------------------------------------------------------------------

 

9.1.5        Title to Properties; Priority of Liens.  Borrower and each
Subsidiary have good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to
Lender, in each case free of Liens except Permitted Liens.  Borrower and each
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens.  All Liens of
Lender in the Collateral are duly perfected, first priority Liens, subject only
to Permitted Liens that are expressly allowed to have priority over Lender's
Liens.


9.1.6        Accounts.  Lender may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrower with
respect thereto.  Borrower warrants, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Certificate, that:


(a)           it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;


(b)           it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;


(c)           it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to Lender
on request;


(d)           it is not subject to any offset, Lien (other than Lender's Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Lender; and it is
absolutely owing by the Account Debtor, without contingency in any respect;


(e)            no purchase order, agreement, document or Applicable Law
restricts assignment of the Account to Lender (regardless of whether, under the
UCC, the restriction is ineffective), and the Borrower is the sole payee or
remittance party shown on the invoice;


(f)            no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Lender hereunder; and


(g)           to the best of Borrower's knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the Borrower's customary
credit standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and (iii)
there are no proceedings or actions threatened or pending against any Account
Debtor that could reasonably be expected to have a material adverse effect on
the Account Debtor's financial condition.


9.1.7        Financial Statements.  The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholder's equity, of
Borrower and Subsidiaries that have been and are hereafter delivered to Lender,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Borrower and Subsidiaries at the dates and for the
periods indicated.  All projections delivered from time to time to Lender have
been prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time.  Since December 31, 2009, there has been no change
in the condition, financial or otherwise, of any Borrower or Subsidiary that
could reasonably be expected to have a Material Adverse Effect.  No financial
statement delivered to Lender at any time contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such
statement not materially misleading.  Borrower and each Subsidiary are Solvent.

LOAN AND SECURITY AGREEMENT -
 
Page 37

--------------------------------------------------------------------------------

 

9.1.8         Surety Obligations.  No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.


9.1.9         Taxes.  Borrower and each Subsidiary have filed all federal, state
and local tax returns and other reports that it is required by law to file, and
has paid, or made provision for the payment of, all Taxes upon it, its income
and its Properties that are due and payable, except to the extent being Properly
Contested.  The provision for Taxes on the books of Borrower and each Subsidiary
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.


9.1.10      Brokers.  There are no brokerage commissions, finder's fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.


9.1.11      Intellectual Property. Borrower and each Subsidiary own or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others.  There is no pending or,
to Borrower's knowledge, threatened Intellectual Property Claim with respect to
Borrower, any Subsidiary or any of their Property (including any Intellectual
Property).  Except as disclosed on Schedule 9.1.11, no Borrower or Subsidiary
pays or owes any Royalty or other compensation to any Person with respect to any
Intellectual Property.  All Intellectual Property owned, used or licensed by, or
otherwise subject to any interests of, any Borrower or Subsidiary is shown on
Schedule 9.1.11.


9.1.12      Governmental Approvals.  Borrower and each Subsidiary have, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties.  All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrower and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.


9.1.13      Compliance with Laws.  Borrower and each Subsidiary have duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law.  No Inventory has been produced in
violation of the FLSA.


9.1.14      Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.14, to Borrower’s knowledge, no Borrower's or Subsidiary's past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up.  No Borrower or Subsidiary has received any Environmental Notice.  No
Borrower or Subsidiary has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it.

LOAN AND SECURITY AGREEMENT -
 
Page 38

--------------------------------------------------------------------------------

 

9.1.15      Burdensome Contracts.  No Borrower or Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect.  No Borrower or Subsidiary is
party or subject to any Restrictive Agreement, except as shown on Schedule
9.1.15.  No such Restrictive Agreement prohibits the execution, delivery or
performance of any Loan Document by an Obligor.


9.1.16      Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower's knowledge,
threatened against Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to Borrower
or Subsidiary.  Except as shown on such Schedule, no Obligor has a Commercial
Tort Claim (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than $100,000).  No Borrower or Subsidiary is in
default with respect to any order, injunction or judgment of any Governmental
Authority.


9.1.17      No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money.  There is no basis
upon which any party (other than Borrower or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.


9.1.18      ERISA.  Except as disclosed on Schedule 9.1.18:


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state
laws.  Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  Each Obligor and ERISA Affiliate has made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.


(b)           There are no pending or, to the knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.


(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.


(d)           With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

LOAN AND SECURITY AGREEMENT -
 
Page 39

--------------------------------------------------------------------------------

 

9.1.19      Trade Relations.  There exists no actual or threatened termination,
limitation or modification of any business relationship between Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of Borrower or
Subsidiary.  There exists no condition or circumstance that could reasonably be
expected to impair the ability of Borrower or Subsidiary to conduct its business
at any time hereafter in substantially the same manner as conducted on the
Closing Date.


9.1.20      Labor Relations.  No Borrower or Subsidiary is party to or bound by
any collective bargaining agreement, management agreement or consulting
agreement.  There are no material grievances, disputes or controversies with any
union or other organization of any Borrower's or Subsidiary's employees, or, to
Borrower's knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.


9.1.21       Payable Practices.  No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.


9.1.22       Not a Regulated Entity.  No Obligor is (a) an "investment company"
or a "person directly or indirectly controlled by or acting on behalf of an
investment company" within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.


9.1.23      Margin Stock.  No Borrower or Subsidiary is engaged, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No Loan proceeds or Letters
of Credit will be used by Borrower to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.


9.2.          Complete Disclosure.  No Loan Document contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein not materially misleading.  There is no
fact or circumstance that any Obligor has failed to disclose to Lender in
writing that could reasonably be expected to have a Material Adverse Effect.


SECTION 10.       COVENANTS AND CONTINUING AGREEMENTS


10.1.       Affirmative Covenants.  As long as any Commitment or Obligations are
outstanding, Borrower shall, and shall cause each Subsidiary to:


10.1.1      Inspections; Appraisals.


(a)           Permit Lender from time to time, subject (except when a Default or
Event of Default exists) to reasonable notice and normal business hours, to
visit and inspect the Properties of Borrower or Subsidiary, inspect, audit and
make extracts from Borrower's or Subsidiary's books and records, and discuss
with its officers, employees, agents, advisors and independent accountants
Borrower's or Subsidiary's business, financial condition, assets, prospects and
results of operations.  Lender shall not have any duty to Borrower to make any
inspection, nor to share any results of any inspection, appraisal or report with
Borrower.  Borrower acknowledges that all inspections, appraisals and reports
are prepared by Lender for its purposes, and Borrower shall not be entitled to
rely upon them.

LOAN AND SECURITY AGREEMENT -
 
Page 40

--------------------------------------------------------------------------------

 

(b)           Reimburse Lender for all its charges, costs and expenses in
connection with (i) examinations of any Obligor's books and records or any other
financial or Collateral matters as Lender deems appropriate, up to three times
per Loan Year; and (ii) appraisals of Inventory, Equipment up to one time per
Loan Year; provided, however, that if an examination or appraisal is initiated
during a Default or Event of Default, all charges, costs and expenses therefor
shall be reimbursed by Borrower without regard to such limits.  Subject to and
without limiting the foregoing, Borrower specifically agrees to pay Lender's
then standard charges for each day that an employee of Lender or its Affiliates
is engaged in any examination activities, and shall pay the standard charges of
Lender's internal appraisal group.  This Section shall not be construed to limit
Lender's right to conduct examinations or to obtain appraisals at any time in
its discretion, nor to use third parties for such purposes.


10.1.2      Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Lender:


(a)           as soon as available, and in any event within 105 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders' equity for such
Fiscal Year, on consolidated and consolidating bases for Borrower and
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrower and acceptable to Lender, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Lender;


(b)           as soon as available, and in any event within 20 days after the
end of each month (but within 75 days after the last month in a Fiscal Year),
unaudited balance sheets as of the end of such month and the related statements
of income and cash flow for such month and for the portion of the Fiscal Year
then elapsed, on consolidated and consolidating bases for Borrower and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
as prepared in accordance with GAAP and fairly presenting the financial position
and results of operations for such month and period, subject to normal year-end
adjustments and the absence of footnotes;


(c)           concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Lender while a Default or
Event of Default exists, a Compliance Certificate executed by the chief
financial officer of Borrower;


(d)           concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrower by its accountants in connection with such financial statements;


(e)           not later than 20 days prior to the end of each Fiscal Year,
projections of Borrower's consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, month by month;


(f)           at Lender's request, a listing of Borrower's trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Lender;


(g)           promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by Borrower to the public concerning material changes to or
developments in the business of Borrower;

LOAN AND SECURITY AGREEMENT -
 
Page 41

--------------------------------------------------------------------------------

 

(h)           promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with each Plan or Foreign Plan;
 
(i)            such other reports and information (financial or otherwise) as
Lender may request from time to time in connection with any Collateral or
Borrower's, Subsidiary's or other Obligor's financial condition or business;


(j)            as soon as available, and in any event within 120 days after the
close of each Fiscal Year, financial statements for each Guarantor, in form and
substance satisfactory to Lender; and


(k)           as soon as available, and in any event no fewer than three times
per Fiscal Year as requested by Lender if no Event of Default has occurred, a
field examination, and at such other times as may be requested by Lender if a
Default or an Event of Default has occurred, a field examination and appraisal
of Inventory, in form and substance satisfactory to Lender.


10.1.3       Notices.  Notify Lender in writing, promptly after Borrower's
obtaining knowledge thereof, of any of the following that affects an
Obligor:  (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of a Material Contract; (d) the existence of any Default or Event
of Default; (e) any judgment in an amount exceeding $50,000; (f) the assertion
of any Intellectual Property Claim, if an adverse resolution could have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Borrower'
independent accountants; or (k) any opening of a new office or place of
business, at least 30 days prior to such opening.


10.1.4      Landlord and Storage Agreements.  Upon request, provide Lender with
copies of all existing agreements, and promptly after execution thereof provide
Lender with copies of all future agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral.


10.1.5      Compliance with Laws.  Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release occurs at or on any Properties of Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report to Lender and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.


10.1.6       Taxes.  Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

LOAN AND SECURITY AGREEMENT -
 
Page 42

--------------------------------------------------------------------------------

 

10.1.7      Insurance.  In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best Rating of
at least A7, unless otherwise approved by Lender) satisfactory to Lender, (a)
with respect to the Properties and business of Borrower and Subsidiaries of such
type (including product liability, workers' compensation, larceny, embezzlement,
or other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $3,000,000, with
deductibles and subject to an Insurance Assignment satisfactory to Lender.


10.1.8       Licenses.  Keep each License affecting any Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Borrower and Subsidiaries in full force and effect; promptly notify
Lender of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Lender of any default or breach asserted by any
Person to have occurred under any License.


10.1.9      Future Subsidiaries.  Promptly notify Lender upon any Person
becoming a Subsidiary and, if such Person is not a Foreign Subsidiary, cause it
to guaranty the Obligations in a manner satisfactory to Lender, and to execute
and deliver such documents, instruments and agreements and to take such other
actions as Lender shall require to evidence and perfect a Lien in favor of
Lender on all assets of such Person, including delivery of such legal opinions,
in form and substance satisfactory to Lender, as it shall deem appropriate.


10.1.10    Depository Bank.  Maintain Lender as its principal depository bank,
including for the maintenance of all operating, collection, disbursement and
other deposit accounts and for all Cash Management Services.


10.1.11    Reserved.


10.1.12    Key Man Life Insurance.  Maintain life insurance policies, with
insurers satisfactory to Lender, insuring the life of Douglas J. Kramer in an
amount at least equal to $2,500,000, with respect to which the owner and
beneficiary shall be Borrower and all proceeds shall be collaterally assigned to
Lender pursuant to an Insurance Assignment in form and substance acceptable to
Lender.


10.1.13    Principal Depository Bank.  Borrower and each Subsidiary will
maintain Lender as its principal depository bank, including for the maintenance
of operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business.


10.1.14    Liquidity Forecast.  Not later than the third Business Day following
any three consecutive Business Days on which Availability is less than $500,000,
Borrower will deliver to Lender a liquidity forecast, forecasting Borrower’s
Availability for the next succeeding 20 Business Days thereafter, which forecast
shall be in form and substance satisfactory to Lender and demonstrate, to
Lender’ satisfaction in its discretion, adequate available liquidity for
Borrower’s operations during such period.


10.1.15    Canadian Operations.  Not later than thirty (30) days after the end
of any fiscal quarter in which the aggregate Canadian Sales for the four (4)
preceding fiscal quarters then ended exceed --**--, Borrower shall notify Lender
that Canadian Sales for such period exceeded such amount and provide information
and documentation to Lender, in form and substance satisfactory to Lender, with
regard to each of the following matters, in each case demonstrating such matters
to Lender’s satisfaction in its sole discretion: (i) the structure of operations
of the Canadian portion of Borrower's business, including without limitation,
any continuation as an unincorporated branch and all loan, security and
related documentation ( including opinions confirming the enforceability of 
Lender's first priority Liens), (ii) Borrower's compliance with all covenants
under the Loan Documents, including without limitation, the payment and
remittance of all Taxes, including corporate, harmonized or other sales, excise,
customs and withholding Taxes, in respect of the Canadian portion of Borrower's
business and/or any collection and remittance to Borrower or any other Person in
the United States or to Lender or deposit accounts controlled or swept by Lender
(and if requested by Lender, Borrower covenants and agrees to provide
documentary evidence of the calculation, payment and remittance to Canada
Revenue Agency and other applicable taxing authorities in Canada to the
satisfaction of Lender) and (iii) any inclusion in the Borrowing Base of
Inventory located in Canada or Accounts payable by residents of Canada.

LOAN AND SECURITY AGREEMENT -
 
Page 43

--------------------------------------------------------------------------------

 

10.2.       Negative Covenants.  As long as any Commitment or Obligations are
outstanding, Borrower shall not, and shall cause each Subsidiary not to:


10.2.1       Permitted Debt.  Create, incur, guarantee or suffer to exist any
Debt, except:


(a)           the Obligations;


(b)           Subordinated Debt;


(c)           Permitted Purchase Money Debt;


(d)           Borrowed Money (other than the Obligations, Subordinated Debt and
Permitted Purchase Money Debt), but only to the extent outstanding on the
Closing Date and not satisfied with proceeds of the initial Loans;


(e)           Bank Product Debt;


(f)           Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by Borrower or Subsidiary, as long as
such Debt was not incurred in contemplation of such Person becoming a Subsidiary
or such acquisition, and does not exceed $100,000 in the aggregate at any time;


(g)           Permitted Contingent Obligations;


(h)           Refinancing Debt as long as each Refinancing Condition is
satisfied; and


(i)             Debt that is not included in any of the preceding clauses of
this Section, is not secured by a Lien and does not exceed $100,000 in the
aggregate at any time.


10.2.2      Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, "Permitted Liens"):


(a)           Liens in favor of Lender;


(b)           Purchase Money Liens securing Permitted Purchase Money Debt;


(c)           Liens for Taxes not yet due or being Properly Contested;


(d)           statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of Borrower or Subsidiary;

LOAN AND SECURITY AGREEMENT -
 
Page 44

--------------------------------------------------------------------------------

 

(e)           Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Lender's Liens;


(f)            Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;


(g)           Liens arising by virtue of a judgment or judicial order against
Borrower or Subsidiary, or any Property of Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Lender's Liens;


(h)           easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;


(i)             normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; and


(j)            existing Liens shown on Schedule 10.2.2.


10.2.3      Capital Expenditures.  Make Capital Expenditures in excess of
$625,000 in the aggregate during any Fiscal Year.


10.2.4      Distributions; Upstream Payments.  Declare or make any
Distributions, except Upstream Payments or Permitted Distributions; or create or
suffer to exist any encumbrance or restriction on the ability of a Subsidiary to
make any Upstream Payment, except for restrictions under the Loan Documents,
under Applicable Law or in effect on the Closing Date as shown on Schedule
9.1.15.


10.2.5       Restricted Investments.  Make any Restricted Investment.


10.2.6      Disposition of Assets.  Make any Asset Disposition, except a
Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2, or
a transfer of Property by a Subsidiary or Obligor to Borrower.


10.2.7       Loans.  Make any loans or other advances of money to any Person,
except (a) advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
and (c) deposits with financial institutions permitted hereunder


10.2.8       Restrictions on Payment of Certain Debt.  Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any (a) Subordinated Debt, except
regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any subordination agreement relating to such Debt (and a
Senior Officer of Borrower shall certify to Lender, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations) prior to its
due date under the agreements evidencing such Debt as in effect on the Closing
Date (or as amended thereafter with the consent of Lender).


10.2.9      Fundamental Changes.  Merge, combine or consolidate with any Person,
or liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for mergers or
consolidations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into Borrower; change its name or conduct business under any fictitious name;
change its tax, charter or other organizational identification number; or change
its form or state of organization.

LOAN AND SECURITY AGREEMENT -
 
Page 45

--------------------------------------------------------------------------------

 

10.2.10     Subsidiaries.  Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9 and 10.2.5; or permit any
existing Subsidiary to issue any additional Equity Interests except director's
qualifying shares.


10.2.11    Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date.


10.2.12     Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person other than Borrower and
Subsidiaries.


10.2.13     Accounting Changes.  Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.


10.2.14     Restrictive Agreements.  Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date; (b)
relating to secured Debt permitted hereunder, as long as the restrictions apply
only to collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.


10.2.15    Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.


10.2.16     Conduct of Business.  Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental thereto.


10.2.17     Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors' fees and indemnities; (d) transactions with
Affiliates that were consummated prior to the Closing Date, as shown on Schedule
10.2.17; and (e) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms fully disclosed to Lender and no less
favorable than would be obtained in a comparable arm's-length transaction with a
non-Affiliate.


10.2.18     Plans.  Become party to any Multiemployer Plan or Foreign Plan,
other than any in existence on the Closing Date.


10.2.19    Amendments to Subordinated Debt.  Amend, supplement or otherwise
modify any document, instrument or agreement relating to any Subordinated Debt,
if such modification (a) increases the principal balance of such Debt, or
increases any required payment of principal or interest; (b) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (c) shortens the final
maturity date or otherwise accelerates amortization; (d) increases the interest
rate; (e) increases or adds any fees or charges; (f) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for Borrower or Subsidiary, or that is
otherwise materially adverse to Borrower, any Subsidiary or Lender; or (g)
results in the Obligations not being fully benefited by the subordination
provisions thereof.


10.3.       Financial Covenants.  As long as any Commitment or Obligations are
outstanding, Borrower shall:

LOAN AND SECURITY AGREEMENT -
 
Page 46

--------------------------------------------------------------------------------

 

10.3.1      Minimum EBITDA.  Maintain EBITDA, for each of the testing periods
shown in the table below, at least equal to the amount set forth adjacent to
such testing period as shown in the table below:
 
Testing Period
 
Minimum EBITDA
         
Six calendar months ending June 30, 2010:
  $ 1,700,000  
Seven calendar months ending July 31, 2010:
  $ 2,000,000  
Eight calendar months ending August 31, 2010:
  $ 2,450,000  
Nine calendar months ending September 30, 2010:
  $ 3,050,000  
Ten calendar months ending October 31, 2010:
  $ 3,750,000  
Eleven calendar months ending November 30, 2010:
  $ 4,050,000  
Twelve calendar months ending December 31, 2010:
  $ 4,350,000  



10.3.2      Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage Ratio
of at least 1.1 to 1.0, which shall be tested monthly beginning as of January
2011.


SECTION 11.       EVENTS OF DEFAULT; REMEDIES ON DEFAULT


11.1.       Events of Default.  Each of the following shall be an "Event of
Default" hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:


(a)           Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);


(b)           Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;


(c)           Borrower breaches or fails to perform any covenant contained in
Section 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;


(d)           An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
15 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Lender, whichever is sooner; provided, however, that such
notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;


(e)           A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor or third party denies or contests the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Lender; or any Loan Document ceases to be in
full force or effect for any reason (other than a waiver or release by Lender);


(f)           Any breach or default of an Obligor occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $100,000, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;


(g)           Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $50,000 (net of any
insurance coverage therefor acknowledged in writing by the insurer), unless a
stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise;

LOAN AND SECURITY AGREEMENT -
 
Page 47

--------------------------------------------------------------------------------

 

(h)           A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $100,000;


(i)            An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor's business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;


(j)            An Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding is commenced against an Obligor and:  the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not
timely contested by the Obligor, the petition is not dismissed within 30 days
after filing, or an order for relief is entered in the proceeding;


(k)           An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;


(l)            An Obligor or any of its Senior Officers is criminally indicted
or convicted for (i) a felony committed in the conduct of the Obligor's
business, or (ii) violating any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or


(m)           A Change of Control occurs; or any event occurs or condition
exists that has a Material Adverse Effect.


11.2.       Remedies upon Default.


11.2.1       If an Event of Default described in Section 11.1(j) occurs with
respect to Borrower, then to the extent permitted by Applicable Law, all
Obligations shall become automatically due and payable and all Commitments shall
terminate, without any action by Lender or notice of any kind.


11.2.2      If an Event of Default described in Section 11.1(j) occurs with
respect to Guarantor Richard J. Kurtz or if an Event of Default described in
Section 11.1(e) occurs as a result of action by Guarantor Richard J. Kurtz or in
the event of the death of Guarantor Richard J. Kurtz, then, in any such event,
Lender may in its discretion declare the Term Loan and all Obligations relating
to the Term Loan to be immediately due and payable, whereupon the Term Loan and
all such related Obligations shall be due and payable without diligence,
presentment, demand, protest or notice of any kind, all of which are hereby
waived by Borrower to the fullest extent permitted by law;


11.2.3      Without limiting Section 11.2.1 or Section 11.2.2, if any Event of
Default exists, Lender may in its discretion do any one or more of the following
from time to time:


(a)           declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrower to the fullest
extent permitted by law;

LOAN AND SECURITY AGREEMENT -
 
Page 48

--------------------------------------------------------------------------------

 

(b)           terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;


(c)           require Obligors to Cash Collateralize LC Obligations, Bank
Product Debt and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Lender
may advance the required Cash Collateral as Revolver Loans (whether or not an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied); and


(d)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC.  Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrower to assemble
Collateral, at Borrower's expense, and make it available to Lender at a place
designated by Lender; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by Borrower, Borrower agrees not to charge for such storage); and (iv)
sell or otherwise dispose of any Collateral in its then condition, or after any
further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Lender, in its discretion, deems advisable.  Borrower agrees
that 10 days notice of any proposed sale or other disposition of Collateral by
Lender shall be reasonable.  Lender shall have the right to conduct such sales
on any Obligor's premises, without charge, and such sales may be adjourned from
time to time in accordance with Applicable Law.  Lender shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Lender may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.


11.3.       License.  Lender is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Borrower, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  Borrower's rights and interests under Intellectual
Property shall inure to Lender's benefit.


11.4.       Setoff.  At any time during an Event of Default, Lender and its
Affiliates are authorized, to the fullest extent permitted by Applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Lender or such Affiliate
to or for the credit or the account of an Obligor against any Obligations,
irrespective of whether or not Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.


11.5.       Remedies Cumulative; No Waiver.


11.5.1      Cumulative Rights.  All agreements, warranties, guaranties,
indemnities and other undertakings of Borrower under the Loan Documents are
cumulative and not in derogation of each other.  The rights and remedies of
Lender are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise.  All such
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations.

LOAN AND SECURITY AGREEMENT -
 
Page 49

--------------------------------------------------------------------------------

 

11.5.2      Waivers.  No waiver or course of dealing shall be established by (a)
the failure or delay of Lender to require strict performance by Borrower with
any terms of the Loan Documents, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by Lender of any payment or
performance by an Obligor under any Loan Documents in a manner other than that
specified therein.  It is expressly acknowledged by Borrower that any failure to
satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date.


SECTION 12.       MISCELLANEOUS


12.1.       Consents, Amendments and Waivers.


12.1.1      Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrower, Lender, and their respective successors and
assigns, except that Borrower shall not have the right to assign its rights or
delegate its obligations under any Loan Documents.


12.1.2      Amendments and Other Modifications.  No modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Lender and each Obligor party to such Loan Document; provided,
however, that only the consent of the parties to a Bank Product agreement shall
be required for any modification of such agreement.  Any waiver or consent
granted by Lender shall be effective only if in writing, and only for the matter
specified.


12.2.       Indemnity.  BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In
no event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.


12.3.       Notices and Communications.


12.3.1       Notice Address.  Subject to Section 4.1.3, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
Borrower, at Borrower’s address shown on the signature pages hereof, and to any
other Person at its address shown on the signature pages hereof, or at such
other address as a party may hereafter specify by notice in accordance with this
Section 12.3.  Each such notice or other communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt
acknowledged.  Notwithstanding the foregoing, no notice to Lender pursuant to
Section 2.1.3, 2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until actually
received by the individual to whose attention at Lender such notice is required
to be sent.  Any written notice or other communication that is not sent in
conformity with the foregoing provisions shall nevertheless be effective on the
date actually received by the noticed party.


12.3.2      Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.3.  Lender make no assurances
as to the privacy and security of electronic communications.  Electronic and
voice mail may not be used as effective notice under the Loan Documents.

LOAN AND SECURITY AGREEMENT -
 
Page 50

--------------------------------------------------------------------------------

 

12.3.3      Non-Conforming Communications.  Lender may rely upon any notices
purportedly given by or on behalf of Borrower even if such notices were not made
in a manner specified herein, were incomplete or were not confirmed, or if the
terms thereof, as understood by the recipient, varied from a later
confirmation.  Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of Borrower.


12.4.       Performance of Borrower's Obligations.  Lender may, in its
discretion at any time and from time to time, at Borrower's expense, pay any
amount or do any act required of Borrower under any Loan Documents or otherwise
lawfully requested by Lender to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Lender's Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien.  All payments, costs and expenses (including Extraordinary Expenses) of
Lender under this Section shall be reimbursed by Borrower, on demand, with
interest from the date incurred to the date of payment thereof at the Default
Rate applicable to Base Rate Revolver Loans.  Any payment made or action taken
by Lender under this Section shall be without prejudice to any right to assert
an Event of Default or to exercise any other rights or remedies under the Loan
Documents.


12.5.       Credit Inquiries.  Borrower hereby authorizes Lender (but it shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning Borrower or Subsidiary.


12.6.       Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.


12.7.       Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.


12.8.       Counterparts.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Lender has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.


12.9.       Entire Agreement.  Time is of the essence of the Loan
Documents.  The Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof, and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.


12.10.     No Control; No Advisory or Fiduciary Responsibility.  Nothing in any
Loan Document and no action of Lender pursuant to any Loan Document shall be
deemed to constitute control of any Obligor by Lender.  In connection with all
aspects of each transaction contemplated by any Loan Document, Borrower
acknowledges and agree that (a)(i) this credit facility and all related services
by Lender or its Affiliates are arm's-length commercial transactions between
Borrower and such Person; (ii) Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) Borrower is capable of evaluating and understanding, and do understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Lender and its Affiliates is and has been acting
solely as a principal in connection with this credit facility, is not the
financial advisor, agent or fiduciary for Borrower, any of its Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Lender and its Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of Borrower and its Affiliates,
and have no obligation to disclose any of such interests to Borrower or its
Affiliates.  To the fullest extent permitted by Applicable Law, Borrower hereby
waives and releases any claims that it may have against Lender and its
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated by a Loan
Document.

LOAN AND SECURITY AGREEMENT -
 
Page 51

--------------------------------------------------------------------------------

 

12.11.     Confidentiality.  Lender agrees to maintain the confidentiality of
all Information (as defined below), except that Information may be disclosed (a)
to its Affiliates, and its and their partners, directors, officers, employees,
agents, advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates; (c) to the
extent required by Applicable Law or by any subpoena or other legal process; (d)
to any other party hereto; (e) in connection with any action or proceeding, or
other exercise of rights or remedies, relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section, to any potential or actual transferee of any interest in a
Loan Document or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower; or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) is available to Lender or its Affiliates on a nonconfidential
basis from a source other than Borrower.  Notwithstanding the foregoing, Lender
may publish or disseminate general information describing this credit facility,
including the names and addresses of Borrower and a general description of
Borrower's businesses, and may use Borrower's logos, trademarks or product
photographs in advertising materials.  As used herein, "Information" means all
information received from an Obligor or Subsidiary relating to it or its
business, that is identified as confidential when delivered.  Any Person
required to maintain the confidentiality of Information pursuant to this Section
shall be deemed to have complied if it exercises the same degree of care that it
accords its own confidential information.  Lender acknowledges that (i)
Information may include material non-public information concerning an Obligor or
Subsidiary; (ii) it has developed compliance procedures regarding the use of
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.


12.12.     Reserved.


12.13.     GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).


12.14.     Consent to Forum.


12.14.1           Forum.  BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
DALLAS COUNTY, TEXAS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS
AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT'S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
12.3.1.  Nothing herein shall limit the right of Lender to bring proceedings
against any Obligor in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law.  Nothing in this
Agreement shall be deemed to preclude enforcement by Lender of any judgment or
order obtained in any forum or jurisdiction.

LOAN AND SECURITY AGREEMENT -
 
Page 52

--------------------------------------------------------------------------------

 

12.15.     Waivers by Borrower.  To the fullest extent permitted by Applicable
Law, Borrower waives (a) the right to trial by jury (which Lender hereby also
waives) in any proceeding or dispute of any kind relating in any way to any Loan
Documents, Obligations or Collateral; (b) presentment, demand, protest, notice
of presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, documents, instruments,
chattel paper and guaranties at any time held by Lender on which Borrower may in
any way be liable, and hereby ratifies anything Lender may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Lender to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against Lender, on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages (as opposed
to direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof.  Borrower acknowledges that the foregoing waivers are a
material inducement to Lender entering into this Agreement and that Lender is
relying upon the foregoing in its dealings with Borrower.  Borrower has reviewed
the foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.


12.16.     Patriot Act Notice.  Lender hereby notifies Borrower that pursuant to
the requirements of the Patriot Act, Lender is required to obtain, verify and
record information that identifies Borrower, including its legal name, address,
tax ID number and other information that will allow Lender to identify it in
accordance with the Patriot Act.  Lender will also require information regarding
each personal guarantor, if any, and may require information regarding
Borrower's management and owners, such as legal name, address, social security
number and date of birth.


12.17.     NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.


[Remainder of page intentionally left blank; signatures begin on following page]

LOAN AND SECURITY AGREEMENT -
 
Page 53

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.



 
LENDER:
         
BANK OF AMERICA, N.A.
     
By:
/s/  H. Michael Wills, SVP
   
H. Michael Wills, Senior Vice President
 
Address:
   
901 Main Street, 11th Floor
   
Dallas, Texas 75202
   
TX1-492-11-23
   
Attention:
H. Michael Wills
     
Senior Vice President
   
Telecopy:
(214) 209-4766
         
BORROWER:
     
LAPOLLA INDUSTRIES, INC.
     
By:
/s/  Michael T. Adams, EVP
   
Michael T. Adams, Executive Vice President
 
Address:
   
Lapolla Industries, Inc.
   
15402 Vantage Parkway East
   
Suite 322
   
Houston, Texas  77032
   
Attn:
Michael T. Adams, EVP
   
Telecopy:
(281) 219-4710


LOAN AND SECURITY AGREEMENT -
 
Page 54

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
to
Loan and Security Agreement


CERTAIN ACCOUNT DEBTORS


---Confidential Information---

SCHEDULE 9.1.4 -
 
Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 8.5
to
Loan and Security Agreement


DEPOSIT ACCOUNTS


---Confidential Information---

SCHEDULE 9.1.4 -
 
Page 2

--------------------------------------------------------------------------------

 

SCHEDULE 8.6.1
to
Loan and Security Agreement


BUSINESS LOCATIONS


1.
Borrower currently has the following business locations, and no others:



 
Chief Executive Office:
Lapolla Industries, Inc. - Houston Office (Headquarters)

15402 Vantage Parkway East, Suite 322
Houston, Texas  77032


 
Other Locations:
Lapolla Industries, Inc. - Canada Registered Office

6707 Goreway Drive, Unit 8
Mississauga, Ontario  L4V 1P7


Lapolla Industries, Inc. - Georgia Office
145 Newborn Road
Rutledge, Georgia  30663


Lapolla Industries, Inc. - New Jersey Office
270 Sylvan Avenue, Suite 3
Englewood Cliffs, New Jersey  07632


Lapolla Industries, Inc. - Florida Sales Office
1280 Northwest 22nd Street
Pompano Beach, Florida  33069


2.
In the five years preceding the Closing Date, Borrower has had no office or
place of business located in any county other than as set forth above, except:



Lapolla Industries, Inc. - Arizona Office (Closed 2008)
441 West Geneva Drive
Tempe, Arizona  85282


Lapolla Industries, Inc. - Florida Office (Old Headquarters)
718 South Military Trail
Deerfield Beach, Florida  33442


3.
Each Subsidiary currently has the following business locations, and no others:
(Not Applicable)



Chief Executive Office: N/A


Other Locations: N/A


4.
The following bailees, warehouseman, similar parties and consignees hold
inventory of Borrower or Subsidiary:



Name and Address of Party
Nature of Relationship
Amount of Inventory
Owner of Inventory
(See below details)
(All Bonded Warehouses)
TBD
Borrower



---Confidential Information---

SCHEDULE 9.1.4 -
 
Page 3

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.4
to
Loan and Security Agreement
 
NAMES AND CAPITAL STRUCTURE
 
1.
The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of Borrower and Subsidiary are as follows:

 
 
Borrower:

 
Lapolla Industries, Inc.

 
Incorporated in Delaware

 
Authorized Shares:



Preferred Stock, par value $1.00 per share: 2,000,000 shares authorized, of
which 25,000 shares are designated as Series D
Common Stock, par value $.01: 98,000,000 shares authorized


Issued Shares:
Series D Preferred Stock:  15,242 shares (as of August 31, 2010)
Common Stock:  63,944,803 shares  (as of June 30, 2010)


 
Subsidiary:

 
None



2.
The record holders of Equity Interests of Borrower and Subsidiary are as
follows:  Borrower is a publicly traded company with approximately 4,000
shareholders. The following is an extract of information disclosed in the
Borrower’s Annual Report on Form 10-K for the year ended December 31, 2009 with
respect to the ownership of Equity Interests by the Borrower’s officers,
directors and holders of at least five percent (5%) of the Borrower’s
outstanding common stock:

 
Directors and Executive Officers


Preferred Stock


Richard J. Kurtz is the sole owner and Holder of all issued and outstanding
Series D Preferred Stock as of June 30, 2010.


Common Stock


The following table sets forth information as of March 25, 2010, regarding the
beneficial ownership of common stock by (i) each director, (ii) CEO, CFO, and
other executive officers, and (iii) all of our directors, named executive
officers and executive officers as a group.  Beneficial ownership is determined
under the rules of the SEC and generally includes voting or investment power
over securities. Except in cases where community property laws apply or as
indicated in the footnotes to the table, we believe that each stockholder
identified in the table possesses sole voting and investment power over all
shares of common stock shown as beneficially owned by the stockholder. Shares of
common stock subject to vesting or options that are currently exercisable or
exercisable within 60 days of March 25, 2010 are considered outstanding and
beneficially owned by the person granted the shares or holding the options for
the purpose of computing the percentage ownership of that person but are not
treated as outstanding for the purpose of computing the percentage ownership of
any other person.

SCHEDULE 9.1.4 -
 
Page 4

--------------------------------------------------------------------------------

 

SECURITY OWNERSHIP OF MANAGEMENT TABLE


Beneficial Owner
 
Shares of
Common Stock
Owned
   
Rights to
Acquire Shares of
Common Stock)
   
Total Shares
of Common Stock
Beneficially Owned
   
Percent
of Class
 
Directors:
                       
Richard J. Kurtz, Chairman of the Board (5)
    40,564,149       200,000       40,764,149       56.87 %
Lt. Gen. Arthur J. Gregg, US Army (Ret)
    —       99,900       199,900       0.14 %
Jay C. Nadel (1)
    1,011,238       272,562       1,283,800       1.79 %
Augustus J. Larson
    —       59,940       59,940       0.08 %
Howard L. Brown
    —       269,983       269,983       0.38 %
Douglas J. Kramer (6)
    —       562,500       562,500       0.78 %
Michael T. Adams (7)
    20,000       80,000       100,000       0.14 %                              
   
Executive Officers:
                               
Paul Smiertka (Deceased 8/30/09) (8)
    —       33,333       33,333       0.05 %
Neil S. Burns (Resigned 11/11/09) (9)
    —       —       —       —                                    
All directors and executive officers listed above as a group
    41,595,387       1,578,218       43,173,605       60.23 %

Notes:
(1) On February 18, 2010, the remaining 72,762 stock award shares transferred to
Mr. Nadel by the Chairman vested. Refer to Director Compensation Table above for
more information.
(2) On January 15, 2010, an aggregate of 407,900 stock options vested for
non-employee directors, of which 75,000, 150,000, 45,000, and 137,900 options
were for Mr. Gregg, Mr. Nadel, Mr. Larson, and Mr. Brown, respectively. Refer to
Director Compensation Table above for more information.
(3) Represents common stock which the person has the right to acquire within 60
days after March 25, 2010. For current and former executive officers - Mr.
Kramer, Mr. Adams, and Mr. Smiertka, each have 2,500,000, 80,000, and 33,333
vested stock options, of which 562,500, 80,000, and 33,333 are exercisable,
respectively; and directors – Mr. Kurtz, Mr. Gregg, Mr. Nadel, Mr. Larson, and
Mr. Brown have 200,000, 225,000, 450,000, 135,000, and 500,000 vested stock
options, of which 200,000, 99,900, 199,800, 59,940, and 269,983 are exercisable,
respectively. Refer to Item 11 – Executive and Director Compensation for more
information.
(4) Based on 71,679,512 shares of our common stock outstanding at March 25, 2010
(Includes those shares in the “Rights to Acquire Shares of Common Stock” column
in this table and the Security Ownership of Certain Beneficial Owners Table
below).
(5) In addition to shares held in the individual’s sole name, this amount owned
includes 1,000,000 shares held by the spouse of the named person.
(6) Mr. Kramer is also our CEO and President.
(7) Mr. Adams is also our Interim CFO, CGO, EVP and Secretary.
(8) Mr. Smiertka started as CFO and Treasurer on March 3, 2008 and passed away
on August 30, 2009.
(9) Mr. Burns started as CFO on October 28, 2009 and resigned on November 11,
2009.

SCHEDULE 9.1.4 -
 
Page 5

--------------------------------------------------------------------------------

 

SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS TABLE


Except as set forth in the above and below tables, our management knows of no
person who is the beneficial owner of more than 5% of our issued and outstanding
common stock.



   
Shares of
   
Rights to
   
Total Shares of
           
Common Stock
   
Acquire Shares of
   
Common Stock
   
Percent
 
Name and Address of Beneficial Owners (1)
 
Owned
   
Common Stock (1) (2)
   
Beneficially Owned
   
of Class (3)
 
ComVest Capital LLC
    —       5,746,753       5,746,753       8.02 %
ComVest Capital Management LLC
                               
ComVest Group Holdings, LLC
                               
Michael S. Falk
                               
One North Clematis, Suite 300
                               
West Palm Beach, Florida  33401
                               

Notes:
(1) Based on the information provided pursuant to a joint statement on a
Schedule 13G filed with SEC on February 26, 2007, the name of the Reporting
Person is ComVest Capital LLC, a Delaware limited liability company ("ComVest"),
as adjusted by the Company for principal repayments on the Convertible Term
Note, Conversion Price Adjustments, and subsequent modifications (See (2)
below). ComVest is a private investment company. The managing member of ComVest
is ComVest Capital Management LLC, a Delaware limited liability company
("Management"), the managing member of which is ComVest Group Holdings, LLC, a
Delaware limited liability company ("CGH"). Michael Falk ("Falk") is the
Chairman and principal member of CGH. Falk is a citizen of the United States of
America. The group of beneficial owners share the same principal business
address provided in this table.
(2) Based on 71,679,387 shares of our common stock outstanding at March 25, 2010
(Includes those shares in the “Rights to Acquire Shares of Common Stock” column
in this table and the Security Ownership of Management Table above).
(3) The Company entered into a Revolving Credit and Term Loan Agreement on
February 21, 2007 with ComVest Capital LLC (“ComVest”), which was amended on
June 12, 2007 (“Loan Agreement”), under which ComVest agreed to: (i) loan up to
$5,000,000 under a revolving credit note (“Revolving Credit Note”); (ii) execute
a $2,000,000 convertible term note (“Convertible Term Note”); (iii) issue
certain warrants (“Warrants”) to ComVest; and (iv) register the underlying
shares issuable under the Convertible Term Note and the Warrants. On June 30,
2008, the Company and ComVest amended and restated the Loan Agreement, Revolving
Credit Note, and Convertible Term Note, amended the existing Warrants, and
issued a new warrant (“New Warrant”).  The Revolving Credit Note, as amended and
restated, was increased to make up to $9,500,000 available, and bears interest
according to a coverage ratio formula with a coverage ratio ranging from 1.0 to
2.0 and Prime rate ranging from Prime plus 1% to Prime plus 0%. The coverage
ratio formula is defined as the ratio of (i) Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA) minus capital expenditures paid in cash,
to (ii) Debt Service (as such terms are defined in the Loan Agreement), in each
case for the fiscal quarter ending on the date of the subject financial
statements and calculation, and (b) the term “Prime Rate” shall mean the “prime
rate” or “base rate” of interest publicly announced by Citibank, N.A. The term
of the Revolving Credit Note was extended to August 31, 2010. The Convertible
Term Note, as amended and restated, was increased to $3,000,000, bears interest
at 10% per annum, the principal is payable (i) in thirteen (13) equal monthly
installments of $83,333.33 each, due and payable on the first day of each
calendar month commencing July 1, 2009 and continuing through and including
August 1, 2010, and (ii) in a final installment due and payable on August 31,
2010 in an amount equal to the entire remaining principal balance, and is
convertible optionally by ComVest at any time or mandatorily by Lapolla subject
to satisfaction of certain conditions to common stock at the rate of $.77 per
share. The Convertible Term Note was personally guaranteed by the Chairman of
the Board. The existing Warrants, as amended, are for the purchase of an
aggregate of 1,500,000 shares of common stock, exercisable at an adjusted price
of $.60 per share and expire on a date extended to June 30, 2013. The New
Warrant was issued for the purchase of 1,000,000 shares of common stock, is
exercisable at a price of $.78 per share, and expires June 30, 2013.


3.
All agreements binding on holders of Equity Interests of Borrower and
Subsidiaries with respect to such interests are as follows:  None known.


SCHEDULE 9.1.4 -
 
Page 6

--------------------------------------------------------------------------------

 

4.
In the five years preceding the Closing Date, Borrower has not acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination, except:  On July 1, 2008, Borrower made an asset
acquisition.  Below are excerpts from the Borrower's Form 10-K for the year
ended December 31, 2001 filed with the SEC:



Air-Tight Marketing and Distribution, Inc.


On July 1, 2008, Lapolla entered into and closed an Amended and Restated Asset
Purchase Agreement (“Asset Purchase Agreement”) with Air-Tight Marketing and
Distribution, Inc., a Georgia corporation (“AirTight”) and its stockholders,
Larry P. Medford and Ted J. Medford (“Shareholders”), wherein the Company agreed
to pay $1,500,000 in cash, issue 2,000,000 shares of restricted common stock,
par value $.01, valued at $1,480,000 (calculated from the number of shares times
the Lapolla closing price per share of $.74 on the date of closing), and forgive
an outstanding trade receivable balance of $1,419,649 due from AirTight on the
date of the closing, in exchange for certain assets and liabilities of AirTight.
The Company paid $100,000 in cash at closing and issued a promissory note
totaling $1,400,000 to AirTight and the AirTight Shareholders, payable in
installments on the last day of each calendar year until paid in full by
December 31, 2012. A contingency payment of $150,000 is included in the
promissory note which is payable if certain AirTight sales goals are met during
the period ended December 31, 2012.  Lapolla undertook efforts to audit the
financial statements of AirTight in accordance with SEC rules and prior to
completion of the audit determined based on the preliminary findings that
certain adjustments needed to be made to the AirTight financial statements as
originally presented to Lapolla. Lapolla notified the AirTight Shareholders of
the adjustments and recorded a purchase price reduction equal to the amount due
under the promissory note in accordance with the Asset Purchase Agreement and
promissory note as of December 31, 2008. During 2009, Lapolla and the AirTight
Shareholders settled their differences with respect to the purchase price
reduction and Lapolla added back $270,258 under the promissory note, of which
$90,086 was paid in December 2009, leaving a balance due of $180,172 under the
promissory note. The $150,000 contingency will be recorded when it is more
likely than not that the agreed upon AirTight sales goals will be met. Lapolla
purchased AirTight’s customer base which includes commercial and residential
spray foam insulation contractors. The basic assets purchased from AirTight
include, but are not limited to, trademarks, customer list, Shareholder
non-competes, inventories, equipment, accounts receivable, and goodwill. The
results of AirTight’s operations have been included in Lapolla’s financial
statements since July 1, 2008.


The following table summarizes the components of the adjusted AirTight purchase:


Cash
  $ 100,000  
Promissory Note
    1,250,000  
Purchase Price Reduction
    (979,742 )
Restricted Common Stock
    1,480,000  
Forgiven Lapolla Accounts Receivable
    1,419,649  
Subtotal
  $ 3,269,907  
Sales Goal Contingency Payment
    150,000  
Purchase Price Reduction
    —  
Total
  $ 3,419,907  


SCHEDULE 9.1.4 -
 
Page 7

--------------------------------------------------------------------------------

 

Purchase Price Allocation


The AirTight purchase price was allocated to tangible and intangible assets
acquired and liabilities assumed based on their estimated fair values at the
acquisition date. The excess of the purchase price over the fair value of net
assets acquired was allocated to goodwill. The goodwill acquired in the AirTight
acquisition is not deductible for federal income tax purposes. The Company
believes the fair values assigned to the AirTight assets acquired and
liabilities assumed were based on reasonable assumptions. The following table
summarizes the estimated fair values of the assets acquired and liabilities
assumed:


Current Assets
  $ 1,113,823  
Property, Plant and Equipment
    363,934  
Identifiable Intangible Assets
    1,700,000  
Goodwill
    2,283,827  
Current Liabilities
    (1,862,525 )
Other Liabilities
    (329,152 )
Total
  $ 3,269,907  



The $150,000 contingency under the promissory note is not included in the above
table and will be recorded when it is more likely than not that the agreed upon
AirTight sales goals will be met. In connection with the allocation of the
adjusted purchase price by Lapolla, $1,700,000 was attributed to Other
Intangible Assets, of which $700,000 was assigned to trade names (15 year useful
lives), $790,000 was assigned to the customer list (5 year useful life), and
$210,000 was assigned to the Shareholder and sales force non-competes (5 year
useful lives). The $2,283,827 of goodwill was assigned to the Foam segment.

SCHEDULE 9.1.4 -
 
Page 8

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.11
to
Loan and Security Agreement
 
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
1.
Borrower’s and Subsidiaries’ patents:  None



 
2.
Borrower’s and Subsidiaries’ trademarks:



Trademark
 
Owner
 
Status in Trademark Office
 
Federal Registration No.
 
Registration Date    
AIRTIGHT SPRAY FOAM INSULATION (logo)
 
Borrower
 
Pending
 
U.S. Application Serial No. 77/626,607
 
Filed December 4, 2008
AIRTIGHT SPRAYFOAM (logo)
 
Borrower
 
Pending
 
U.S. Application Serial No. 77/561,420
 
Filed September 3, 2008
AIRTIGHT SPRAYFOAM (wording only)
 
Borrower
 
Pending
 
U.S. Application Serial No. 77/561,374
 
Filed September 3, 2008
AIRTIGHT (wording only)
 
Borrower
 
Pending
 
U.S. Application Serial No. 77/561,343
 
Filed September 3, 2008
THERMO-FLEX (wording only)
 
Borrower
 
Pending
 
U.S. Application Serial No. 77/626,768
 
Filed December 4, 2008
THERM-O-FLEX (wording only)
 
Borrower
 
Pending
 
U.S. Application Serial No. 77/626,778
 
Filed December 4, 2008
AirTight Insulation, Inc. (logo)
 
Borrower
 
Registered
 
State of South Carolina Only
 
Registration – Renewed until December 15, 2013
AirTight SprayFoam (logo)
 
Borrower
 
Registered
 
State of South Carolina Only
 
Registration – Renewed until December 15, 2013
THERM-O-FLEX (wording only)
 
Borrower
 
Pending
 
U.S. Application Serial No. 77/626,778
 
Filed December 4, 2008
AirTight Insulation, Inc. (logo)
 
Borrower
 
Registered
 
State of South Carolina Only
 
Registration – Renewed until December 15, 2013
AirTight SprayFoam (logo)
 
Borrower
 
Registered
 
State of South Carolina Only
 
Registration – Renewed until December 15, 2013



3.
Borrower’s and Subsidiaries’ copyrights:  None.



4.
Borrower's and Subsidiaries' licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions): None


SCHEDULE 9.1.11
 
Page 1

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.14
to
Loan and Security Agreement


ENVIRONMENTAL MATTERS


None

SCHEDULE 9.1.14 - Solo Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.15
to
Loan and Security Agreement


RESTRICTIVE AGREEMENTS


None

SCHEDULE 9.1.15 - Solo Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.16
to
Loan and Security Agreement


LITIGATION


None.

SCHEDULE 9.1.16 - Solo Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.18
to
Loan and Security Agreement


PENSION PLAN DISCLOSURES


None.

SCHEDULE 9.1.18 - Solo Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.2
to
Loan and Security Agreement


EXISTING LIENS


None.

SCHEDULE 10.2.2 - Solo Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.17
to
Loan and Security Agreement


EXISTING AFFILIATE TRANSACTIONS


1.           Borrower's Chairman of the Board and sole Holder of the Series D
Preferred Stock occasionally converts his accrued Series D Preferred Stock
dividends into Equity.


2.           Borrower compensates its outside Board members under the following
program (information extracted from the Borrower's Form 10-Q for the Quarterly
Period Ended June 30, 2010 filed with the SEC):


 
(a)
Effective July 1, 2010, the Board of Directors of the Company adopted a Director
Compensation Program that provides:



(i)           Each outside director will receive cash payments of $2,500.00 each
quarter, payable at the end of each quarter; and


(ii)           Each outside directors will receive a stock grant of 100,000
shares, except Jay Nadel who will receive a stock grant of 500,000 shares, which
stock grants will vest over a five-year period, with one fifth vesting at the
end of each year beginning in 2010; provided, however, if there is a change in
the control of the Company, all stock grants, which have not vested, will vest
immediately upon the change in control.
 
 
SCHEDULE 10.2.17 - Solo Page

--------------------------------------------------------------------------------